            Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 1 of 61




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN (“JACK”) YANG,
                                                      Civil Action No. 1:20-cv-03179
                       Plaintiff,
                                                      ECF Case

-against-

                                                      FIRST AMENDED COMPLAINT
THE BANK OF NEW YORK MELLON                           AND DEMAND FOR JURY TRIAL
CORPORATION, ALCENTRA NY, LLC,
and ALCENTRA LIMITED,

                       Defendants.



       John (“Jack”) Yang (“Mr. Yang”), for his First Amended Complaint against Defendants,

The Bank of New York Mellon Corporation (“BNY Mellon”), Alcentra NY, LLC (“Alcentra

NY”), and Alcentra Limited (Alcentra Limited together with Alcentra NY, “Alcentra,” and

together with BNY Mellon, “Defendants”), alleges as follows:

                                    NATURE OF THE ACTION

       1.       Mr. Yang, a senior executive in the banking industry, brings this action against

Defendants, his former employers, for retaliation in violation of Section 806 of the Sarbanes-Oxley

Act of 2002, 18 U.S.C. § 1514A (“Sarbanes-Oxley”). Defendants subjected Mr. Yang to a hostile

work environment and ultimately terminated him in retaliation for his good-faith reporting to in-

house counsel and management of actions that he reasonably believed constituted imminent

violations of non-waivable fiduciary duties owed by Defendant Alcentra NY LLC under Section

206 of the Investment Advisers Act of 1940, 15 U.S.C. § 80b-6, to act in the best interest of its

clients and in good faith, and Rule 206(4)-8 which prohibits investment advisers from making

materially false or misleading statements or omissions to investors in a pooled investment vehicle

regarding investment strategies; and conduct which could lead to censure or revocation of its
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 2 of 61




registration under 15 U.S.C. § 80b-3(e) for inducing or procuring any violation of the Securities

Act of 1933, which, under 15 U.S.C. § 77q, includes the failure to amend or supplement a

prospectus to reflect any post-effective developments. Mr. Yang made his reports solely to protect

the investing public and the legitimate interests of Defendants. Upon his termination, Defendants

failed to pay Mr. Yang compensation owed to him, in violation of their contracts with him, and in

further retaliation for his protected activity under Sarbanes-Oxley.

       2.      BNY Mellon is a publicly-traded global financial services company. BNY Mellon

is the parent company to BNY Alcentra Group Holdings, Inc. (“BNY Alcentra Group”), a sub-

investment grade credit asset manager focusing on the U.S. and European markets. Alcentra NY

and Alcentra Limited are both wholly owned subsidiaries of BNY Alcentra Group. At times

relevant to this Amended Complaint, Alcentra NY and Alcentra Limited were each registered as

investment advisers under the Investment Advisers Act of 1940 with the Securities and Exchange

Commission (the “SEC”).

       3.      Mr. Yang has thirty-six years of professional experience in investment banking and

alternative investment management. Mr. Yang was employed by Defendants for over five years,

from March 2013 to January 2019. Mr. Yang began his employment with Defendants in March

2013 as Managing Director and Head of Business Development for the Americas for Alcentra NY.

Mr. Yang was swiftly promoted and named Global Head of Business Development for Alcentra

in April 2014. In January 2016, Mr. Yang was promoted again to Head of the Americas for

Alcentra NY. Mr. Yang also served as the FINRA Series 24 Supervisor for Alcentra NY and

Mellon Bank Securities Corporation. In these positions, Mr. Yang was responsible for leading a

team in attracting and securing investors to increase Alcentra’s assets under management

(“AUM”). Mr. Yang and his team brought in record investor capital commitments to Alcentra




                                                -2-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 3 of 61




NY. During Mr. Yang’s tenure with Alcentra, the total AUM grew from approximately $15 billion

to $40 billion.

       4.         Starting in mid-2018, Mr. Yang fell victim to retaliation by Defendants after he

raised concerns about the legality of Defendants’ asset management practices. These concerns

related to Alcentra NY’s role as subadvisor to the Stira Alcentra Global Credit Fund (the “Stira

Fund”), an interval fund, and non-diversified, closed-end management investment company

registered under the Investment Company Act of 1940, 15 U.S.C. § 80a-3(a). Because the Stira

Fund is an investment company under the Investment Company Act of 1940, it is also considered

a “pooled investment vehicle.” 17 C.F.R. § 275.206(4)-8(b). In its role as subadvisor to the Stira

Fund, Alcentra NY was responsible for managing the investment portfolio, making investment

decisions, and executing on trading strategies. Alcentra NY also was responsible for keeping the

Stira Fund and the fund’s advisor, Stira Investment Adviser, LLC (the “Stira Adviser”), informed

about the status of the market and portfolio through regular reports, presentations, and participation

in meetings of the Stira Fund’s Board of Trustees. Alcentra NY’s decision to serve as a subadvisor

to Stira Adviser, a non-BNY Mellon affiliate, had been criticized within BNY Mellon, which

preferred partnering with BNY Mellon affiliates. The Stira Fund’s modest growth after its launch

in 2017 due, in part, to overall declining demand in the market and regulatory delays further

compounded this criticism. Throughout the Summer of 2018, BNY Mellon’s Chief Executive

Officer (“CEO”) of Investment Management, to whom the CEO of Alcentra (David Forbes-Nixon)

reported, expressed his opinion that the subadvisory role was a mistake and pressured Mr. Forbes-

Nixon to address the Stira Fund’s lackluster performance. Mr. Yang’s concerns about the legality

of Defendants’ practices stemmed from the resulting discussions among Alcentra NY’s




                                                 -3-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 4 of 61




management in Summer 2018 about immediately ceasing its subadvisor services to the Stira Fund,

notwithstanding explicit representations in the Stira Fund’s prospectus.

       5.      During an August 21, 2018 meeting of Alcentra’s management committee—which

consisted of Mr. Yang, Alcentra’s CEO (Mr. Forbes-Nixon), Alcentra’s then-Chief Investment

Officer (“CIO”) (Vijay Rajguru), and Alcentra’s Chief Financial Officer (“CFO”), who

collectively managed Alcentra’s global business—Mr. Forbes-Nixon stated that Alcentra NY

should resign as subadvisor to the Stira Fund as soon as possible. The CFO responded, incorrectly,

that Alcentra NY could not immediately resign, as it was obligated to give at least ninety days’

notice pursuant to its subadvisor agreement. In fact, the decision to resign following a sixty-day

notice period was reserved to Stira Advisor—not Alcentra NY—according to the Stira Fund’s

prospectus. Nevertheless, following the meeting, Mr. Rajguru, acting at Mr. Forbes-Nixon’s

direction, directed the co-heads of U.S. direct lending and Mr. Yang to immediately stop acting as

subadvisor and to cease investments, meetings, and updates. This meant that the co-heads of direct

lending would not participate in the next Stira Fund’s Board meeting, scheduled for August 23,

2018, or provide the market and portfolio updates required of them during that meeting.

       6.      First, Mr. Yang was concerned that Alcentra NY’s unilateral and immediate

cessation of its subadvisor services for the Stira Fund would breach Alcentra NY’s non-waivable

fiduciary duties codified in Section 206 of Investment Advisers Act of 1940 obligating it to act in

the best interests of Stira Advisor, the Stira Fund, and the fund’s investors, and to exercise good

faith in its decisions. Mr. Yang believed that Alcentra NY’s management of the investment

strategy of the Stira Fund (as detailed in the Prospectus) likewise subjected Alcentra NY, as a

subadvisor, to the same fiduciary obligations to the Stira Fund as Stira Advisor.




                                                -4-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 5 of 61




       7.      Second, Mr. Yang was likewise concerned that statements which Alcentra NY had

made to the SEC and the investing public in SEC filings concerning its management of the Stira

Fund were materially false and misleading given the contemplated actions. Mr. Yang believed

that Alcentra NY was prohibited from making materially false or misleading statements or

omissions regarding, among other things, the investment strategies the Stira Fund would pursue,

and the practices a sub-advisor followed such as allocating investment opportunities. Mr. Yang

believed such statements or omissions made while advising a pooled investment vehicle such as

the Stira Fund constituted violations of 17 C.F.R § 275.206(4)-8.

       8.      Third, Mr. Yang believed that Alcentra NY’s planned conduct would subject both

it and the Stira Fund to liability under Sections 77 and 80 of the Securities Act of 1933 by failing

to update the fund’s prospectus with material post-effective developments. See 15 U.S.C. § 77q;

5 U.S.C. § 80b-3(e).

       9.      To ensure that Alcentra NY would not breach these obligations and duties, on or

about August 21 or August 22, 2018, Mr. Yang informed both BNY Mellon’s Counsel for the Stira

Fund, and the Head of U.S. Compliance at Alcentra NY, regarding Alcentra’s management

committee directive to Alcentra NY to effectively resign immediately from its position as

subadvisor. Mr. Yang also told BNY Mellon Counsel for the Stira Fund that Alcentra NY’s

immediate cessation of its subadvisor activities would violate Alcentra NY’s fiduciary duties under

Investment Advisor Act, subject Alcentra to liability from shareholder lawsuits and regulatory

penalties based on misrepresentations in the prospectus, and also breach Alcentra NY’s contractual

duties under the subadvisory agreement. Mr. Yang requested that BNY Mellon Counsel for the

Stira Fund intervene, explain to Mr. Forbes-Nixon and Mr. Rajguru, Alcentra’s CEO and CIO




                                                -5-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 6 of 61




respectively, their obligations as part of Alcentra’s management committee, and provide training

regarding compliance issues related to 1940 Act funds and subadvisory responsibilities generally.

       10.     As a result of Mr. Yang’s swift actions, BNY Mellon Counsel for the Stira Fund

instructed members of the management committee that Alcentra NY would continue in its role as

sub-advisor to the Stira Fund. Consequently, Alcentra NY refrained from formally resigning as

subadvisor to the Stira Fund in August 2018.

       11.     However, even though Alcentra NY did not formally resign from its role as

subadvisor in August 2018, Alcentra NY constructively resigned from its duties. As of September

2018, Alcentra NY ceased implementing the investment strategy set forth in the interval fund’s

publicly-filed prospectus. Despite the subadvisor’s responsibility to originate and structure loans

to place into the interval fund, Alcentra NY did not add any additional loans into the Stira Fund.

Instead, Alcentra NY, on several occasions, attempted to buy back the only two direct loans that

were in the Stira Fund.

       12.     As a result of Mr. Yang’s reporting of his concerns about Alcentra NY’s formal

resignation as subadvisor in August 2018, Alcentra NY’s senior management was forced to

continue the subadvisory role for the Stira Fund. Mr. Forbes-Nixon, to whom Mr. Yang reported,

was visibly unhappy with Mr. Yang’s whistleblowing reports to BNY Mellon Counsel for the Stira

Fund and the Head of U.S. Compliance at Alcentra NY. Mr. Forbes-Nixon retaliated against

Mr. Yang by treating him in a hostile manner, giving him a negative performance review, and

reducing his compensation. Finally, in the ultimate act of retaliation, Defendants fired Mr. Yang

in January 2019 on pretextual grounds.

       13.     First, Mr. Forbes-Nixon immediately began to treat Mr. Yang in an unprofessional,

hostile, and disrespectful manner. He yelled at Mr. Yang in group meetings while pounding his




                                                -6-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 7 of 61




fist on the table. He also exaggerated the extent and importance of low priority activities and

objectives.   Despite Mr. Yang leading Alcentra to record-breaking fundraising numbers,

Mr. Forbes-Nixon would upbraid Mr. Yang for minor perceived offenses, such as late expense

reports and investor meeting reports submitted by Mr. Yang’s team members. Mr. Forbes-Nixon

ignored significant emails Mr. Yang sent that required a timely response. And Mr. Forbes-Nixon

also declined to give Mr. Yang a required 2018 year-end review, in violation of BNY Mellon

policy, or to collaborate with Mr. Yang in planning for the same.

       14.     Second, although Mr. Forbes-Nixon declined to give Mr. Yang his 2018 year-end

review while he was employed by Defendants, after he was terminated, Mr. Yang learned that

Mr. Forbes-Nixon had rated Mr. Yang “Below Expectations” for 2018. This review was a marked

contrast to Mr. Yang’s historical year-end reviews, in which Mr. Yang had consistently received

ratings of “Exceeded Expectations” or “Achieved Expectations” and been praised for his work

ethic, efforts, and the positive results Mr. Yang secured for Defendants. In the past, Mr. Forbes-

Nixon had repeatedly called Mr. Yang “a star,” “a game changer,” and “the hardest working

employee at Alcentra.” The reason for the “Below Expectations” rating was, apparently, alleged

violations of BNY Mellon’s email policy. However, this was a transparent pretext to further

retaliate against Mr. Yang. The emails relied on by Defendants were entirely inconsequential and

were neither intended to, nor caused, any harm to Defendants.

       15.     Third, based on Mr. Forbes-Nixon giving Mr. Yang a “Below Expectations” rating

in his 2018 year-end review, Defendants also lowered Mr. Yang’s annual incentive compensation.

Despite consistently awarding Mr. Yang multi-million dollar annual incentive compensation

amounts in the past, Defendants slashed his earnings by eighty percent in 2018. To date,

Defendants have failed to pay Mr. Yang even this reduced bonus amount.




                                               -7-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 8 of 61




       16.     Finally, in January 2019, Defendants terminated Mr. Yang. Defendants claimed

that Mr. Yang was terminated for the alleged violations of BNY Mellon’s email policy that

purportedly justified his “Below Expectations” review, but this, again, was a transparent pretext

to further retaliate against Mr. Yang, for the same reasons stated above. Moreover, not only did

Defendants improperly terminate Mr. Yang, they also withheld units granted pursuant to incentive

and deferred compensation plans which have since vested and are worth millions of dollars

       17.     As a result of Defendants’ misconduct, Mr. Yang seeks damages in an amount to

be determined at trial, including but not limited to at least $4.2 million in compensation in the form

of stock options and units which would have vested but for Defendants’ unlawful retaliation and

termination, back pay in excess of $4.8 million, front pay in excess of $7 million, special damages

including for emotional distress, mental anguish, and injury to reputation, and attorney’s fees and

costs, for the injuries caused by Defendants’ unlawful retaliation against and termination of

Mr. Yang in violation of Sarbanes-Oxley, Defendants’ unlawful termination of Mr. Yang without

cause, and Defendants’ failure to pay Mr. Yang amounts owed under their compensation contracts.

                                             PARTIES

       18.     Plaintiff Mr. Yang is a resident of New York, New York and citizen of the United

States. Mr. Yang was employed by Defendants from March 2013 until January 2019. At the time

of his termination in January 2019, Mr. Yang was the Head of the Americas for Alcentra NY, the

Global Head of Business Development for Alcentra, and the FINRA Series 24 Supervisor for

Alcentra NY and Mellon Bank Securities Corporation. Mr. Yang also held a seat on the Board of

Trustees of the Stira Fund from approximately February 2018 until May 2019, when the Stira

Fund was dissolved. During his employment with Defendants, Mr. Yang’s compensation was

governed by contracts with Alcentra, including the Alcentra NY LLC U.S. Long Term Incentive




                                                 -8-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 9 of 61




Plan (the “LTIP”) and the Alcentra Limited and Alcentra NY LLC Long-Term Incentive Cash

Award Plan (the “Cash Plan”).

       19.    Defendant BNY Mellon is a global financial services company, organized under

the laws of Delaware, with its corporate headquarters located at 240 Greenwich Street, New York,

New York 10286. BNY Mellon is a publicly-traded company within the meaning of Section 806

of Sarbanes-Oxley. BNY Mellon issues a class of securities registered under Section 12 of the

Securities Exchange Act of 1934 (15 U.S.C. § 78l) and is required to file reports under Section

15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)). It is the parent company of BNY

Alcentra Group, and the indirect owner of Alcentra NY and Alcentra Limited.

       20.    Defendant Alcentra NY is a registered investment adviser pursuant to the

Investment Advisers Act of 1940 and a limited liability company, organized under the laws of

Delaware, with its corporate headquarters located at 200 Park Avenue, 7th Floor, New York, N.Y.

10166. Alcentra NY is a subsidiary of BNY Alcentra Group, a sub-investment grade credit asset

manager and a wholly-owned subsidiary of BNY Mellon. As an indirect wholly-owned subsidiary

of BNY Mellon, Alcentra NY’s information is included in BNY Mellon’s consolidated financial

statements within the meaning of Sarbanes-Oxley. Alcentra NY is an agent and contractor of BNY

Mellon within the meaning of Sarbanes-Oxley. Alcentra NY is governed by BNY Mellon’s

workplace policies, and reliant on BNY Mellon’s services including Human Resources, Legal,

Corporate Security, and Technology. During the relevant time period, Alcentra NY was the

subadviser to the Stira Fund, pursuant to an investment subadvisory agreement with the Stira

Adviser. Alcentra NY is a party to the compensation agreements at issue with Mr. Yang, the LTIP

and the Cash Plan.




                                              -9-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 10 of 61




        21.    Defendant Alcentra Limited is an asset management business and a registered

investment adviser with the Securities and Exchange Commission, incorporated under the laws of

England and Wales, with its corporate headquarters located at 160 Queen Victoria Street, London,

England, EC4V 4LA. Alcentra Limited is a subsidiary of BNY Alcentra Group, which is a

majority-owned subsidiary of BNY Mellon. Alcentra Limited is a party to the compensation

agreements at issue with Mr. Yang, the LTIP and the Cash Plan.

                                 JURISDICTION AND VENUE

        22.    This Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

§ 1514A(b)(1)(B), the whistleblower protection provisions of Sarbanes-Oxley, and 28 U.S.C.

§ 1331, insofar as Mr. Yang asserts a claim arising under the laws of the United States. This Court

has supplemental jurisdiction over Mr. Yang’s state law claims pursuant to 28 U.S.C. § 1367(a)

because they are so related to Mr. Yang’s Sarbanes-Oxley Act claim within the Court’s original

jurisdiction that they form part of the same case or controversy.

        23.    This Court has personal jurisdiction over Defendants because BNY Mellon and

Alcentra NY are headquartered in New York; Alcentra NY and Alcentra Limited expressly agreed

in a forum selection clause to adjudicate in this District disputes arising from the LTIP; Defendants

regularly transact business in New York; and this case arises from Defendants’ misconduct in New

York.

        24.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Mr. Yang’s claim occurred in this District,

BNY Mellon and Alcentra NY are residents in this District, and Mr. Yang, Alcentra NY, and

Alcentra Limited agreed in a forum selection clause to adjudicate in this District disputes arising

from the LTIP.




                                                -10-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 11 of 61




                             ADMINISTRATIVE REQUIREMENTS

        25.     Mr. Yang has complied with the procedural prerequisites to bringing this Action in

this Court. After Mr. Yang’s termination, Mr. Yang entered into certain tolling agreements with

Defendants. On August 31, 2019, Mr. Yang timely filed a complaint against Defendants with the

Occupational Safety and Health Administration (“OSHA”) of the U.S. Department of Labor,

alleging violations of the whistleblower provisions of Sarbanes-Oxley (the “Administrative

Complaint”). More than 180 days have passed since the Administrative Complaint was filed and,

to date, the Secretary of Labor has not issued a final decision. This delay is not due to any bad

faith on the part of Mr. Yang. Accordingly, Mr. Yang may bring this Action for de novo review,

pursuant to 18 U.S.C. § 1514A(b)(1)(B) and 29 C.F.R. § 1980.114(a).

                                    FACTUAL BACKGROUND

A.      Defendants’ Investment Management Business

        26.     BNY Mellon is a publicly-traded company that provides banking and financial

services and is subject to the requirements of the Securities and Exchange Act of 1934 and

Sarbanes-Oxley. As part of BNY Mellon’s group of asset management boutiques, BNY Mellon

owns Alcentra, which specializes in below-investment grade debt management.

        27.     Alcentra includes Alcentra NY and Alcentra Limited, which each are registered

investment advisers under the Investment Advisers Act of 1940, 15 U.S.C. § 80b-1 et seq., and its

rules and regulations.      As an investment adviser, Alcentra NY must comply with all the

requirements of that statute, and its rules and regulations, including Section 206 which codifies the

affirmative fiduciary obligations of investment advisers to act in good faith and in the best interests

of its clients, and provide full and fair disclosure of all material facts to its clients. As an investment

adviser, Alcentra NY is prohibited from engaging in any “act, practice, or course of business which

is fraudulent, deceptive, or manipulative.” See 15 U.S.C § 80b-6.


                                                   -11-
          Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 12 of 61




         28.    When Alcentra NY serves as an adviser to a pooled investment vehicle, i.e. any

investment company defined in Section 3(a) of the Investment Company Act of 1940, Alcentra

NY is also subject to 17 C.F.R. § 275.206(4)–8. 17 C.F.R. § 275.206(4)–8 prohibits investment

advisers from making:

         [M]aterially false or misleading statements regarding investment strategies the
         pooled investment vehicle will pursue, the experience and credentials of the adviser
         (or its associated persons), the risks associated with an investment in the pool, the
         performance of the pool or other funds advised by the adviser, the valuation of the
         pool or investor accounts in it, and practices the adviser follows in the operation
         of its advisory business such as how the adviser allocates investment
         opportunities.1

         29.    Alcentra NY is Alcentra’s U.S. subsidiary. At the times relevant to this Complaint,

Alcentra NY also managed the investment activities of Alcentra Capital Corporation, a BNY

Mellon subsidiary and a middle-market business development corporation2 that provided debt and

equity financing solutions.

B.       Alcentra NY’s Role as Subadvisor to the Stira Fund

         30.    In the fall of 2016, Stira Adviser (a non-BNY Mellon affiliate) approached Alcentra

NY about a possible collaboration on an interval fund, 3 where Alcentra NY would act as the

interval fund’s sub-adviser.




     1
        A copy of the Final Rule published by the Securities and Exchange Commission is
available at https://www.sec.gov/rules/final/2007/ia-2628.pdf.
     2
         A business development corporation is a type of closed-end investment company designed
to invest in small and mid-sized companies.
     3
         An interval fund is a closed-end fund whose shares are not traded on the secondary market.
Rather than trade on the secondary market, interval funds periodically offer to buy back a
percentage of their outstanding shares at net asset value. Interval funds are comprised of a portfolio
of pooled assets that raises a fixed amount of capital through an initial public offering. Due to
their high yields, interval fund are attractive assets to investors.


                                                 -12-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 13 of 61




        31.    On March 23, 2017, Alcentra NY entered into an investment subadvisory

agreement with Stira Adviser. Under this agreement, Alcentra NY would serve as subadvisor to

the Stira Fund. The Stira Fund was an interval fund regulated under the Investment Company Act

of 1940, and, under Section 3(a) of the Investment Company Act, a “pooled investment vehicle.”

Stira Adviser delegated substantially all of its portfolio-management obligations to Alcentra NY.

In its role as subadvisor to the Stira Fund, Alcentra NY was responsible for managing the

investment portfolio, making investment decisions, executing trading strategies, and keeping the

Stira Fund and its advisor, Stira Adviser, informed about the status of the market and portfolio

through regular reports, presentations, and participation in meetings of the Stira Fund’s Board of

Trustees.

        32.    On February 5, 2018, the Stira Fund filed its prospectus with the SEC. 4 The

prospectus disclosed that the Stira Fund sought to provide “customized financing solutions to

lower middle-market and middle-market companies.”            Stira Alcentra Global Credit Fund,

Prospectus (Form 497), at 1 (Feb. 5, 2018). In its offering documents, the Stira Fund represented

that it would focus its portfolio of investments “on directly originated loans,” and that it would

“leverage its relationship with Alcentra NY … the Fund’s investment sub-adviser … , and its

global sourcing and origination platform, to directly source investment opportunities.” Id. at i.

        33.    In its prospectus, the Stira Fund highlighted Alcentra NY’s unique ability to

leverage its relationship with BNY Mellon and its investment platform as a means to attract

investment and bolster the fund’s success. Specifically, the Stira Fund represented:

        The Fund intends to utilize its proprietary access to the BNY Mellon Wealth
        Management platform to source investment opportunities. Id. at 7, 30.


    4
         A   true   and    correct    copy    of   the   prospectus  is   available  at
https://www.sec.gov/Archives/edgar/data/1688479/000114420418005760/tv484811_497.htm.


                                               -13-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 14 of 61




       As one of the largest sub-investment grade debt investors, Alcentra Group has
       relationships with a broad number of advisory firms. The Sub-Advisor will also
       source deal flow and referrals from the BNY Wealth Management Platform. In
       addition, the Sub-Advisor’s team will proactively market the Fund’s capabilities
       directly to businesses through local business networks, local banking relationships
       and local accounting and advisory groups. The Sub-Adviser’s platform works
       collectively to seek differentiated deals. Id. at 38.

       The Fund believes that the breadth and depth of experience of the principals of
       the Sub-Adviser across different industries, geographic areas and transaction types,
       coupled with the Sub-Adviser’s strong relationships built from managing private
       funds with similar investment objectives, makes the principals particularly
       qualified to source, analyze and execute investment opportunities. Id.

       34.     The prospectus included several explicit representations regarding               the

responsibilities of the subadvisor and the investment strategy for the interval fund. Specifically,

the prospectus stated:

       The management of the Fund’s investment portfolio is the responsibility of the
       Sub-Adviser, subject to oversight by the Adviser.” Id. at 64.

       [T]he Sub-Adviser will make investment decisions for the Fund and execute on its
       trading strategies. Id. at 10.

       The Sub-Adviser will typically analyze and discuss in detail the portfolio
       company’s financial performance with management in addition to attending
       regular Board meetings. Id. at 35.

       35.     The prospectus explicitly disclosed that:

       The Fund’s future success depends to a significant extent on the continued service
       and coordination of the Sub-Adviser and its senior management team and
       investment committee. The departure of any members of the Sub-Adviser’s senior
       management team or investment committee could have a material adverse effect
       on the Fund’s ability to achieve its investment objective. Id. at 54.

       36.     The prospectus also set forth the investment strategy for the Stira Fund. The capital

raised for the fund was initially invested in liquid securities while Alcentra NY directly located

and structured originated loans to add to the fund. Specifically, the prospectus represented that:

       Under normal market conditions, the Fund intends to invest approximately 40% of
       its total assets in non-US securities, as measured throughout the life of the Fund.”
       Id. at 25.


                                               -14-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 15 of 61




       The Fund intends to pursue its investment objective by providing customized
       financing solutions to Middle-Market Companies in the form of floating and fixed
       rate senior secured loans, second lien loans and subordinated debt, which, under
       normal circumstances, will collectively represent at least 80% of the Fund's net
       assets.” Id.

       Such investments will be originated or structured by the Sub-advisor or its
       affiliates. Id.

       37.     The prospectus stated that the Stira Fund’s offering size was up to $3 billion over

an offering period of five years. Id. at i, 12-13.

       38.     As an investment adviser, Alcentra NY, was prohibited from making any false or

misleading statements or omissions of material fact regarding investment strategies the Stira Fund

would use and practices Alcentra NY would follow, including how to allocate investment

opportunities for the Stira Fund. 17 C.F.R § 275.206(4)-8.

       39.     Further, the Stira Fund owed a duty to amend or supplement its prospectus to reflect

any material post-effective developments. See 15 U.S.C. § 77q.

       40.     Alcentra NY, as a registered investment adviser, faced regulatory penalties if it

induced or procured any violation of the Securities Act of 1933, which includes the failure to

amend or supplement a prospectus to reflect material post-effective developments. See 15 U.S.C.

§ 80b-3(e).

C.     Mr. Yang’s Background & Employment by Defendants

       41.     Mr. Yang is an executive with thirty-six years of professional experience and

expertise in investment banking and alternative investment management.

       42.     Mr. Yang holds a Master of Business Administration from Columbia Business

School and a Bachelor of Arts in Economics from Cornell University.

       43.     Prior to working with Defendants, Mr. Yang was the Managing Director at

Chemical Securities, Inc. (11 year tenure), the Managing Director and Global Head of Leveraged



                                                 -15-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 16 of 61




Finance at Merrill Lynch (8 year tenure), the President of the broker dealer affiliate at Highland

Capital Management (6 year tenure), and the Managing Partner at Onex Credit Partners (2 year

tenure). He also served as both the Vice Chairman and Director of the Loan Syndications and

Trading Association for over a decade.

       44.     In Spring 2013, Mr. Yang joined BNY Mellon and Alcentra. Defendants recruited

Mr. Yang through a search firm and hired him pursuant to an offer letter dated March 8, 2013.

The offer letter was from Alcentra NY, on letterhead reflecting the logos of both Alcentra NY and

BNY Mellon. The offer letter described Alcentra NY as “a subsidiary that is majority owned by

The Bank of New York Mellon Corporation,” referred to Mr. Yang’s “employment with Alcentra

NY” and “employment with BNY Mellon, its subsidiaries, affiliates, successors, related companies

and assigns.” The offer letter further stated that, among other things, Mr. Yang would be subject

to the Alcentra Incentive and Long Term Incentive Plan, the Alcentra Limited & Alcentra NY

LLC Long Term Incentive Cash Award Plan, BNY Mellon Incentive Plan, the BNY Long Term

Incentive Plan, the BNY Personal Securities Trading Policy, and the BNY fingerprinting and

background check policies. Mr. Yang was also required to sign the BNY Confidentiality, Notice

and Restrictive Covenants Agreement.

       45.     Mr. Yang’s starting position was Managing Director and Head of Business

Development for the Americas at Alcentra NY. In this role, Mr. Yang was tasked with fundraising

to increase Alcentra’s AUM. To achieve this, Mr. Yang developed a “multi-channel” distribution

strategy, using several investor channels to raise large amounts of money quickly. He reorganized

the marketing function and entirely redeveloped Alcentra NY’s marketing materials, dramatically

improving their effectiveness.




                                              -16-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 17 of 61




       46.     Due to these early successes at Alcentra NY, Mr. Yang was swiftly promoted and

in April 2014, he was named Global Head of Business Development for Alcentra. In January

2016, Mr. Yang was again promoted, this time to Head of the Americas for Alcentra NY’s business

in the United States. In these roles, Mr. Yang recruited a global business development team and

directly managed a global sales team which covered institutional, retail and wealth platform

investors and consultants. Mr. Yang also had direct responsibility for many of Alcentra NY’s

largest, most profitable, and strategic U.S. based investors and for Alcentra’s global fundraising

campaigns.

       47.     Further, with his promotion to Head of the Americas for Alcentra NY, Mr. Yang

joined Alcentra’s management committee, together with Alcentra’s CEO David Forbes-Nixon,

Alcentra’s then-CIO Vijay Rajguru, and Alcentra’s CFO. Alcentra’s management committee

oversaw Alcentra entities’ obligations to the various funds in which they were engaged as advisors

or subadvisors and evaluated their strategic decisions.

       48.     In addition to heading up Alcentra NY’s businesses, starting in January 2016,

Mr. Yang also oversaw the company’s securities activities as the FINRA Series 24 Supervisor for

Alcentra NY and Mellon Bank Securities Corporation. In this role, Mr. Yang was responsible for

overseeing all of Alcentra NY’s activities that fell under FINRA’s jurisdiction, which included,

among other things, establishing, managing, and enforcing procedures to supervise compliance

with FINRA.

       49.     With each of these promotions, Mr. Yang supervised a growing team. Between his

roles as Head of the Americas for Alcentra NY and Global Head of Business Development for

Alcentra, Mr. Yang managed a team of approximately sixty-five employees, out of a total of 170

employees at the firm.




                                               -17-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 18 of 61




        50.    Under Mr. Yang’s direction from 2013 through 2018, Alcentra’s growth

outstripped both its historic performance and industry standards. Mr. Yang’s team brought in

record investor capital commitments to Alcentra. During Mr. Yang’s tenure, the total AUM grew

from approximately $15 billion to $40 billion.

        51.    Alcentra’s success during this period was recognized within the industry. Between

2017 and 2018, its ranking among the largest fundraisers of private debt globally vaulted from

twenty-fifth to sixteenth, as reported by Private Debt Investor magazine.5

        52.    Prior to 2018, based on Mr. Yang’s positive performance, his year-end bonuses

consistently represented an almost ten-fold increase of his annual base salary.

        53.    During the relevant time period, as Head of the Americas for Alcentra NY,

Mr. Yang reported to Mr. Forbes-Nixon. Mr. Forbes-Nixon, in turn, reported to BNY Mellon’s

CEO for Investment Management.

        54.    In addition to his roles within Alcentra, Mr. Yang was also named to the Board of

Trustees of the Stira Fund. Given Alcentra NY’s role as subadvisor to the Stira Fund, Mr. Yang

was listed as an interested trustee in the offering materials. Stira Alcentra Global Credit Fund,

Prospectus (Form 497), at B-17 (Feb. 5, 2018). Mr. Yang served in this role from the inception of

the Stira Fund in 2017 until it was sold and dissolved in May 2019. As a Trustee, Mr. Yang

attended the Stira Fund’s quarterly Board meetings as well as the special meetings held in the first-

half of 2019, during which time the Stira Fund was considering strategic alternatives. The Stira

Fund’s prospectus highlighted Mr. Yang’s “prior experience as a managing partner, president, vice



    5
         Compare James Linacre, Mixing It Up, PRIVATE DEBT INVESTOR MAG., Dec. 2019/Jan.
2020,      at    7,    available   at    https://d16yj43vx3i1f6.cloudfront.net/uploads/2019/12/
PDI169_PDI50.pdf (2018 ranking) with THE PDI 50 RANKING REPORT, Nov. 2017, at 24 available
at https://golubcapital.com/wp-content/uploads/2017/11/2017-PDI-50.pdf (2017 ranking).


                                                 -18-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 19 of 61




chairman and director,” in noting that “Mr. Yang is highly qualified to serve on the Board.” Id. at

B-18 (emphasis added).

D.      Alcentra NY’s Plan to Stop Providing Subadvisory Services to the Stira Fund

        55.        Alcentra NY’s role as subadvisor to the Stira Fund was the subject of internal

criticism from the start. BNY Mellon viewed the partnership with Stira Adviser, a non-BNY

Mellon affiliate, as a mistake. When Stira Adviser initially approached Alcentra NY in 2017

regarding engagement as a subadvisor to the proposed Stira Fund, BNY Mellon expressed that

Alcentra NY should serve as a subadvisor instead to Dreyfus, a BNY Mellon affiliate. Alcentra

NY countered that the proposed fund product would be targeted directly at independent retail

investors, whereas Dreyfus’s area of expertise was distributing products through “wire houses,”

which include UBS, Wells Fargo, and Morgan Stanley. Stira Adviser’s expertise, relationships,

and demonstrated success within the industry made it a more natural fit, much to BNY Mellon’s

dissatisfaction.

        56.        However, by the middle of 2018, due in part to a deteriorating market and

regulatory delays, the Stira Fund had been underperforming, which became a source of concern

among members of the Boards of Alcentra NY and Alcentra Limited. BNY Mellon seized upon

Stira Fund’s disappointing performance as evidence that partnering with Stira Adviser was a

mistake it had predicted.

        57.        On August 21, 2018, Alcentra’s management committee convened a meeting in

London in advance of Stira Fund’s upcoming quarterly Board meeting on August 23, 2018.

Present at the meeting were Mr. Forbes-Nixon, Mr. Rajguru, the then-CFO, and Mr. Yang. This

represented the entirety of the management committee.

        58.        During the course of the meeting, Mr. Forbes-Nixon relayed the concerns of BNY

Mellon’s CEO of Investment Management, including that Alcentra NY’s subadvisor role was a


                                                -19-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 20 of 61




mistake. He also revealed that Alcentra’s BNY Mellon Board members were displeased about

Stira Adviser serving as advisor to the Stira Fund, as opposed to a BNY Mellon affiliate.

        59.    Mr. Yang explained that the Stira Fund was only a year into a five-year fundraise,

and the lagging performance was due to the declining market and regulatory delays.

        60.    Mr. Forbes-Nixon nevertheless instructed that Alcentra NY should resign as the

Stira Fund’s subadvisor as soon as possible, notwithstanding statements in the Stira Fund’s

prospectus inducing investment based on Alcentra NY’s involvement.

        61.    In response to the proposed cessation of the subadvisor role, the CFO noted that

immediate termination was not possible as Alcentra NY was obligated under the terms of its

subadvisor agreement to provide Stira Adviser with ninety days’ notice of resignation.

        62.    In fact, according to the Prospectus, it was Stira Adviser, and not Alcentra NY, who

had the option to terminate the relationship upon sixty days’ written notice:

        Once effective, the Investment Sub-Advisory Agreement will continue in effect
        for two (2) years, and thereafter shall continue automatically for successive one-
        year periods, provided that such continuance is specifically approved at least
        annually by: (i) the vote of the Board, including the vote of a majority of the
        Independent Trustees, or (ii) by the vote of the holders of a majority of the
        outstanding voting securities of the Fund. The Investment Sub-Advisory
        Agreement may not be terminated for a period of 24 months from the effective
        date except (i) in the event of an “assignment” (as such term is defined for purposes
        of construing Section 15(a)(4) of the 1940 Act); (ii) at any time, without the
        payment of any penalty, upon 60 days written notice by the Adviser, if the Board
        or a majority of the outstanding voting securities of the Fund determine that the
        Investment Sub-Advisory Agreement should be terminated. Prospectus at B-23.

        63.    Neither Prospectus nor the sub-advisory agreement6 permitted unilateral

termination by Alcentra NY within the first twenty-four months from the effective date of the


    6
         The sub-advisory agreement was appended to the Stira Fund’s prospectus at Exhibit
(G)(2).            A      copy      of      the     agreement     is      available     at
https://www.sec.gov/Archives/edgar/data/1688479/000114420417018836/v462883_ex99g2.htm.



                                                -20-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 21 of 61




agreement. Because the sub-advisory agreement was signed on March 23, 2017, Stira Advisor

and Alcentra NY were still within the twenty-four month time period as of August 21, 2018.

       64.     Based on the tone of the meeting and the contents of the discussion, Mr. Yang

believed that Mr. Forbes-Nixon and Mr. Rajguru had determined that the relationship with Stira

Adviser must end immediately ,and were unwilling to tolerate any opposition, despite the

representations made to Stira Adviser, Stira Fund, and the fund’s investors.

       65.     For example, immediate resignation was wholly incompatible with the explicit

representation in the Stira Fund’s Prospectus that Alcentra NY “will make investment decisions

for the Fund and execute on its trading strategies” Prospectus at 10 (emphasis added). Similarly,

Alcentra NY’s resignation would make the representation that “[s]uch investments will be

originated or structured by the Sub-advisor or its affiliates,” id. at 25, impossible.          Both

statements related to investment strategies the Stira Fund planned to pursue as well as the operation

of Alcentra NY’s advisory business.

       66.     Indeed, following the meeting of the management committee, Mr. Rajguru emailed

the co-heads of U.S. direct lending and Mr. Yang. The email directed its recipients to cease

carrying out Alcentra NY’s responsibilities as subadvisor and stated that there were to be no more

investments, no more meetings, no more updates provided to the interval fund by Alcentra NY.

This meant that the co-heads of direct lending would neither attend the upcoming Stira Fund’s

Board meeting, scheduled a mere two days later on August 23, nor provide the market and portfolio

update required of them during that meeting.

       67.     On or about August 21 or August 22, Mr. Yang contacted the President of the Stira

Fund. Mr. Yang reported to the President that Alcentra’s management committee discussed

immediately terminating Alcentra NY’s role as subadvisor to the interval fund. The President of




                                                -21-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 22 of 61




the Stira Fund expressed that Alcentra NY could not take this unilateral action, particularly in the

light of representations made in the Stira Fund’s prospectus detailing Alcentra NY’s obligations.

The President further relayed to Mr. Yang that immediate termination, along the lines Alcentra

NY was considering, violated the terms of the subadvisor agreement. The President emphasized

the material economic impact that Alcentra NY’s termination would cause to the Stira Fund, and

by extension, its investors, who understood Alcentra NY to be working in service of the Stira Fund

and who invested based on those representations.

E.     Mr. Yang’s Whistleblowing Reports of Alcentra NY’s Plans to BNY Mellon

       68.      Mr. Yang was reasonably concerned that Defendants’ conduct would violate

Section 206 of the Investment Advisors Act of 1940 by breaching Alcentra NY’s non-waivable

fiduciary duties of care and loyalty; Rule 206(4)-8 by rendering statements made to Stira Fund’s

investors regarding the fund’s investment strategy and Alcentra NY’s advisory operations

materially misleading; and would subject Alcentra NY to regulatory penalties under 15 U.S.C.

§ 80b-3(e) for inducing or procuring a violation of Section 77 of the Securities Exchange Act

requiring the Stira Fund to amend or supplement a prospectus to reflect material post-effective

developments.

       69.      First, Mr. Yang believed that the directive to immediately cease acting as sub-

advisor violated federal securities laws because he understood Section 206 Investment Advisors

Act of 1940 broadly required Alcentra NY to act in the best interests of its clients and was bound

by fiduciary duties to those clients.

       70.      Mr. Yang believed that the directive to unilaterally withdraw as subadvisor was not

issued as a result of any deliberative process within the Alcentra management committee. Indeed,

Mr. Rajguru, the CFO, issued the directive with the knowledge that the subadvisory agreement




                                               -22-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 23 of 61




provided for a resignation period (although the CFO incorrectly noted that Alcentra NY could

issue a termination notice at this time).

       71.     Mr. Yang further was concerned that the directive was motivated entirely by

Alcentra’s own desire to prevent its own economic losses and to appease BNY Mellon, who had

made clear it viewed the subadvisory role as a mistake. The Alcentra management committee did

not propose resignation in the interest of the Stira Adviser, the Stira Fund, and the Stira Fund’s

shareholders. Indeed, the Prospectus made clear, the success of the Stira Fund “depend[ed] to a

significant extent on the continued service and coordination” between Alcentra NY and Stira

Advisor. Prospectus at 54.

       72.     Second, Mr. Yang believed that Alcentra NY’s absence from the upcoming Stira

Fund board meeting and refusal to provide updates would be inconsistent with the representations

and commitments that had been made to the SEC and the public in SEC filings regarding Alcentra

NY’s management of the Stira Fund. The Stira Fund marketed itself to the public by promoting

Alcentra NY’s involvement, expertise, and access to proprietary investing resources.

       73.     Mr. Yang further believed that the prospectus was now materially false and

misleading to current and prospective investors in the Stira Fund regarding the investment strategy

of the fund and Alcentra NY’s advisory operations.

       74.     Third, Mr. Yang believed that Alcentra NY’s conduct would subject the Stira Fund

to liability for failing to amend the prospectus following Alcentra NY’s failure to implement the

investment strategy. Mr. Yang reasoned that Alcentra NY would likely be subject to regulatory

penalties as the cause of the materially misleading statements in the prospectus.

       75.     During his employment with Defendants, Mr. Yang was aware of prior potential

violations of the Investment Company Act of 1940 related to communications, disclosures, and




                                               -23-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 24 of 61




valuations at Alcentra Capital Corporation that had required BNY Mellon Legal and Compliance

departments to intervene and take corrective and/or preventative actions. Thus, to ensure that an

Alcentra entity would not breach its legal obligations, contractual obligations, and fiduciary duties,

Mr. Yang determined it was necessary to report the matter to BNY Mellon.

       76.     On or about August 21 or August 22, 2018, Mr. Yang contacted BNY Mellon’s

Counsel for the Stira Fund, whose practice also focused on legal issues regarding BNY Mellon’s

mutual funds and funds regulated pursuant to the Investment Company Act of 1940. Mr. Yang

informed Counsel for the Stira Fund of the directive by members of Alcentra’s management

committee to immediately stop providing subadvisor services to the Stira Fund.

       77.     Mr. Yang reported to Counsel for the Stira Fund that Alcentra NY’s proposed

course of action would breach its fiduciary duties as an investment adviser under the 1940 Act to

provide advice to the Stira Adviser, to monitor the Stira Fund, and to act in the best interests of the

fund. The directive from Mr. Rajguru not to attend future meetings and not to provide updates

would breach Alcentra NY’s explicit representations in the Stira Fund prospectus that it would

make investment decisions for the Stira Fund, execute on its trading strategies, keep the Stira

Adviser updated with financial progress, and attend regular meetings.

       78.     Similarly, Mr. Yang reported that Mr. Rajguru issued the directive even after the

management committee learned that immediate termination was not possible under the subadvisor

agreement.

       79.     Further, Mr. Yang reported to Counsel for the Stira Fund that Alcentra NY’s

decision to terminate its role was not in the best interests of the advisor, the interval fund, or the

interval fund’s shareholders but instead was based upon Alcentra’s internal concerns about the

Stira Fund’s lagging performance and desire to cut its own losses.




                                                 -24-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 25 of 61




       80.    Mr. Yang also reported that Alcentra NY’s proposed course of conduct could

subject Alcentra NY and BNY Mellon to liability by shareholders and to regulatory penalties,

based on Alcentra NY’s planned misrepresentations to investors in the Stira Fund and because

investors in the Stira Fund invested in reliance on representations contained in the Stira Fund’s

prospectus.

       81.    Upon information and belief, Mr. Yang’s report to BNY Mellon’s Counsel for the

Stira Fund was the first time anyone at BNY Mellon, Alcentra, or the Stira Fund reported Alcentra

NY’s plans to terminate immediately its role with the Stira Fund.

       82.    Mr. Yang viewed the August directive as part of a larger systemic problem with the

management of Alcentra which had previously necessitated BNY Mellon’s intervention. As

Mr. Yang explained to Counsel for the Stira Fund, he was particularly concerned that Mr. Forbes-

Nixon and Mr. Rajguru, who had spent most of their careers based in London, were unfamiliar

with U.S. securities laws. Mr. Yang’s concern was based on the fact that both Mr. Forbes-Nixon

and Mr. Rajguru, as members of Alcentra’s management committee, had issued directives which,

if complied with constituted violations of Section 206 of the Investment Advisers Act which

codifies an investment advisers’ fiduciary duties of care and loyalty, and rendered statements in

the Stira Fund’s Prospectus materially misleading regarding the fund’s investment strategies and

Alcentra NY’s implementation of those investment strategies.

       83.    During his conversation with Counsel for the Stira Fund, Mr. Yang requested that

Counsel contact Mr. Forbes-Nixon and Mr. Rajguru to explain Alcentra NY’s fiduciary obligations

as an investment advisor under the Investment Adviser Act and as set forth in the Stira Fund’s

prospectus. Mr. Yang also requested that someone be authorized to participate in the upcoming

Stira Fund quarterly Board meeting on August 23, and that Alcentra NY prepare the requisite




                                              -25-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 26 of 61




reports to present at that time. He also asked Counsel that the CEO and CIO be provided guidance

and receive training on U.S. compliance and legal issues for Alcentra’s funds regulated by the

1940 Acts.

        84.    Mr. Yang forwarded the email directive he received from Mr. Rajguru (no more

investments, no more meetings, no more updates) to Counsel for the Stira Fund. Mr. Yang also

forwarded this email to the Head of U.S. Compliance at Alcentra NY.

        85.    Upon information and belief, Mr. Yang, through his reporting to Counsel for the

Stira Fund in late August 2018, made BNY Mellon aware of Alcentra’s management committee’s

plan to immediately cease Alcentra NY’s subadvisor services. Until then, BNY Mellon had not

been party to discussions about the directed resignation.

        86.    Mr. Yang’s reporting was done in accordance with BNY Mellon’s Code of Conduct

and related policies. BNY Mellon publishes a Code of Conduct, to which it expects all employees,

including those employed by Alcentra NY, to adhere. 7 As an employee of BNY Mellon, Mr. Yang

received this Code of Conduct and was made aware of its contents. BNY Mellon routinely

circulated to its employees updates to the Code of Conduct and requested that its employees attest

to their receiving and reading it. The Code of Conduct includes a section entitled “Responsibility

to ask questions and report concerns” that directs employees:

        [T]o speak up immediately if you have a question or concern about what to do in a
        certain situation or if you believe someone is doing—or about to do—something
        that violates the law, company policy or our Code of Conduct. If you have a
        genuine concern, you must raise it promptly. BNY Mellon, Employee Code of
        Conduct (2019) at 8.




    7
         A true and correct copy of the Code of Conduct is publicly available at
https://www.bnymellon.com/_global-assets/pdf/csr/employee-code-of-conduct.pdf.


                                               -26-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 27 of 61




       87.     Following Mr. Yang’s report, BNY Mellon Counsel for the Stira Fund contacted

Mr. Rajguru and advised him that even if Alcentra NY were to give proper notice of termination,

it was still responsible for carrying out its duties as subadvisor through the termination date, which

would be no sooner than Summer 2019. In the light of Counsel’s instructions to Mr. Rajguru,

when Stira Fund held its quarterly Board meeting on August 23, 2018, Alcentra NY authorized

one of the co-heads of U.S. direct lending to attend on its behalf.

F.     Alcentra NY’s Failure to Implement The Stira Fund’s Investment Strategy

       88.     Because of Mr. Yang’s reporting to BNY Mellon, Alcentra NY did not immediately

formally resign as subadvisor to the Stira Fund. However, beginning in September 2018, Alcentra

NY effectively resigned from its duties as subadvisor, when it stopped implementing the

investment strategy set forth in the Stira Fund’s publicly-filed prospectus.

       89.     Following the August 23 Stira Fund Board meeting, Mr. Forbes-Nixon announced

Alcentra needed to re-evaluate the situation with the Stira Fund and its relationship with the Stira

Adviser. To that end, Alcentra sent to Stira Adviser a list of questions and requests for information,

including revised fundraising numbers.

       90.     Stira Adviser requested that Mr. Yang review its proposed responses in advance of

the scheduled conference call with the Alcentra management committee. As detailed below,

Mr. Yang’s review of this presentation—on behalf of Alcentra—later became part of BNY

Mellon’s purported justification for terminating him.

       91.     On a conference call on September 6, members of both Alcentra and Stira Adviser

reviewed Stira Adviser’s responses and revised fundraising numbers, during which time

Mr. Forbes-Nixon made clear his dissatisfaction with the progress of the Stira Fund. Among the

proposals considered during this period, Stira Adviser proposed that Alcentra or BNY Mellon

outright buy the fund, an offer which Alcentra declined.


                                                -27-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 28 of 61




       92.     Following the joint conference call between Alcentra and Stira Adviser, Alcentra

NY stopped implementing the investment strategy disclosed in the prospectus. Upon information

and belief, this decision was not formalized within Alcentra but was rather discussed in one-off

emails and communications.

       93.     As set forth in the prospectus, the core investment strategy for the interval fund was

to invest in U.S. and European directly originated loans. Results of the fundraise were initially

invested in traded debt until the subadvisor located suitable loans. By August 2018, the interval

fund had two direct loans, and Stira Adviser had made multiple requests to add the fund’s first

European loan to diversify the fund’s holdings.

       94.     Alcentra NY stopped implementing the investment strategy for the interval fund as

described in the Stira Fund’s prospectus in two key ways. First, Alcentra NY attempted to buy

back the only two directly originated loans already in the fund. To purchase these loans, Alcentra

NY needed Stira Adviser’s approval. Stira Adviser did not agree to Alcentra NY’s request. In

declining the request, Stira Adviser noted the investment strategy provided for loans to be added

to the funds and that the loans in question were good assets.

       95.     Second, instead of investing in U.S. and European loans to middle market

companies, and despite Stira Adviser’s request for such loans and the investment strategy disclosed

in the fund’s prospectus, members of Alcentra NY’s management committee decided that it would

no longer place any additional loans in the interval fund. Specifically, the decision not to add

European loans was made by Mr. Forbes-Nixon and Mr. Rajguru. The decision not to add U.S.

loans was made by the co-heads of U.S. direct lending at Alcentra.




                                                -28-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 29 of 61




       96.     Alcentra NY did not disclose to its investors that it was changing its stated

investment strategy for the Stira Fund. None of the public filings filed with the SEC disclosed this

change in strategy.

       97.     Mr. Yang was notified of these decisions but he did not participate in the decision-

making process. Indeed, by this point in time, Mr. Yang was the target of an aggressive retaliatory

campaign led by Mr. Forbes-Nixon due to Mr. Yang’s reporting to BNY Mellon about Mr. Forbes-

Nixon and Mr. Rajguru’s August management directive.

G.     Defendants’ Unlawful Retaliation Against Mr. Yang

       98.     The BNY Mellon Code of Conduct assures employees of BNY Mellon’s “Zero

Tolerance for Retaliation,” including that:

       Anyone who reports a concern or reports misconduct in good faith, and with the
       reasonable belief that the information is true, is demonstrating a commitment to
       [Company] values and following [the Company’s] Code of Conduct. The company
       has zero tolerance for acts of retaliation. Zero means zero. No one has the
       authority to justify an act of retaliation. Any employee who engages in retaliation
       will be subject to disciplinary action, which may include dismissal. Code of
       Conduct at 9 (emphasis added).

       99.     Similarly, BNY Mellon’s Employee Complaint Process, Policy Number: II-H-630-

US, which Mr. Yang also received as an employee of Defendants, details the reporting process

and provides that “retaliation by any employee of BNY Mellon against another employee of BNY

Mellon because he or she has brought forward a Concern…will not be tolerated.”

       100.    After Mr. Yang reported his concerns to BNY Mellon about Alcentra NY

immediately resigning as subadvisor to Stira Fund, it became clear that Mr. Forbes-Nixon and

Mr. Rajguru were angry that Mr. Yang had protested their plan for Alcentra NY to immediately

resign as subadvisor, and were embarrassed that Mr. Yang had raised his concerns about their

directive to BNY Mellon counsel. Mr. Yang’s reporting to BNY Mellon painted a target on his

back at a particularly sensitive time when Mr. Forbes-Nixon was already in danger of losing his


                                               -29-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 30 of 61




own job and facing scrutiny from BNY Mellon management about Stira Adviser and the Stira

Fund.

        101.   As a result of this reporting, Defendants, led by Mr. Forbes-Nixon, engaged in a

months-long concerted effort to retaliate against and ultimately remove Mr. Yang from his

positions within Alcentra.   In particular, among other things, Defendants retaliated against

Mr. Yang by: 1) treating him in a hostile manner, 2) giving him an unwarranted negative year-

end performance review, and 3) reducing his compensation.

        102.   First, immediately following Mr. Yang’s report, Alcentra’s senior management

began treating him in an aggressive manner. For example, Mr. Forbes-Nixon publicly berated

Mr. Yang in the presence of colleagues. He also pounded the table at group meetings.

        103.   Mr. Forbes-Nixon also criticized Mr. Yang’s performance on insignificant and low-

priority issues. For example, despite Mr. Yang leading Alcentra to record-breaking fundraising

numbers, Mr. Forbes-Nixon would upbraid Mr. Yang for minor perceived offenses, such as late

expense reports and client meeting reports submitted by his team members. Mr. Forbes-Nixon

would refuse to give credit for the fundraising successes of Mr. Yang’s team if the data was not

promptly submitted in Alcentra’s formal system.

        104.   In addition, Mr. Forbes-Nixon refused to engage with Mr. Yang on certain matters,

even though this was contrary to both his normal practice and what was required by the business.

For example, he refused to discuss how bonuses would be awarded to the members of Mr. Yang’s

team or to provide a response to the reviews that Mr. Yang prepared for his team members. He

also routinely ignored emails sent by Mr. Yang which required a response, when he had not

previously done so. Mr. Forbes-Nixon’s systematic refusal to engage with Mr. Yang after he

reported concerns to BNY Mellon Counsel contrasted sharply with past practices and with the




                                              -30-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 31 of 61




professional rapport between them. Mr. Forbes-Nixon’s conduct prevented Mr. Yang from

effectively carrying out his daily responsibilities as a manager and impeded his ability to meet his

year-end goals, as discussed further below.

       105.    Further, despite Mr. Yang’s position as a member of Alcentra’s management

committee, he was side-lined from strategic discussions between September and December 2018,

including from discussions about Alcentra NY’s implementation of the interval fund’s investment

strategy.

       106.    Second, Defendants further retaliated against Mr. Yang by giving him an

unfavorable year-end performance review for 2018, despite Mr. Yang meeting or exceeding his

professional fundraising and corporate goals for Alcentra.

       107.    During his employment by Defendants, and in accordance with BNY Mellon

policy, Mr. Forbes-Nixon consistently provided Mr. Yang with mid-year and end-of-year

professional evaluations, during which they would meet to discuss his performance, goals, and

rating. In 2018, Mr. Forbes-Nixon failed to provide Mr. Yang with his 2018 year-end review in

violation of BNY Mellon’s policies. Mr. Yang later learned, after his termination, that he had

given Mr. Yang a “Below Expectations” rating for 2018. This rating was unwarranted, because

Mr. Yang had achieved or exceeded his fundraising goals for the year, despite the challenges posed

by a contracting market and declining performance on the investment management side of the

business. Mr. Yang learned that the purported justification offered by Mr. Forbes-Nixon for the

rating was alleged email policy violations discussed in detail in Section H below. This justification

is pretextual, however, as those emails were entirely inconsequential and were neither intended to,

nor caused, any harm to Defendants.




                                                -31-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 32 of 61




       108.      Defendants’ documentation of Mr. Yang’s 2018 performance does not reflect

grounds for a “Below Expectations” year-end review. Instead, it reflects that, at year end,

Mr. Yang was deemed to have “Achieved Expectations” in the categories “Corporate Goals–

Diversity and Inclusion” and “Results-Based Goals.” But, based on a “Below Expectations” rating

in the category of “Risk & Compliance” (based on the alleged email policy violations) and a

“Below Expectations” rating in the category of “Overall Competencies” (for which no comment

or explanation was provided), Mr. Yang’s overall year-end rating was lowered to “Below

Expectations.”

       109.      Mr. Yang’s 2018 year-end review stood in marked contrast to his prior year-end

reviews. In every other year that Mr. Yang was employed by Defendants, he had received year-

end ratings of “Exceeded Expectations” or “Achieved Expectations.” Mr. Forbes-Nixon had

repeatedly praised Mr. Yang’s work ethic, his efforts, and the positive results he secured for BNY

Mellon and Alcentra. Mr. Forbes-Nixon further called Mr. Yang “a star” and “a game changer.”

And in the past, Mr. Forbes-Nixon had also told Mr. Yang that he was “the hardest working

employee at Alcentra,” and that he was “forever indebted” to Mr. Yang.

       110.      Mr. Yang had received positive feedback from Mr. Forbes-Nixon as recently as

mid-2018. While Mr. Yang had been disappointed by certain of the other feedback he received

from Mr. Forbes-Nixon in mid-2018, by the end of the year, Mr. Yang had largely met his goals

and had a strong performance year deserving of a positive rating. Specifically, in late July 2018,

Mr. Forbes-Nixon provided Mr. Yang with a mid-year review. This July meeting was calendared

by Mr. Forbes-Nixon’s assistant as Mr. Yang’s “mid-year review.” Overall, the tone and contents

of the review were positive and in-line with Mr. Yang’s performance to date. Mr. Yang was

responsible for raising the initial funds, not managing investment performance at Alcentra. A




                                              -32-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 33 of 61




market downturn which, among other things, affected the demand for investment in the Stira Fund,

and the fact that Alcentra’s investment performance was below benchmark made it more difficult

for Mr. Yang and his team to market Alcentra’s products. Nonetheless, Mr. Forbes-Nixon noted

that Mr. Yang had done an overall “great” job with his fundraising targets, and praised an

“outstanding fundraise” Mr. Yang and his team had achieved, notwithstanding the market

downturn and Alcentra’s investment performance. Based on Alcentra’s fundraising performance

at that point, Mr. Yang was on track to meet or exceed his overall fundraising goal by year end. It

was understood, since this was a mid-year review, that Mr. Yang would not have yet met all of his

targets yet, as of July 2018. Nor was Mr. Yang, or any BNY Mellon employee, expected to have

met their targets at that stage. In addition, despite the unexpected departure of some senior staff,

Mr. Yang was successfully rebuilding his team.

       111.    While BNY Mellon employees typically receive only one mid-year evaluation with

their supervisors, just a few weeks later, in August 2018, Mr. Forbes-Nixon inexplicably requested

a meeting with Mr. Yang in order to give him a second, unscheduled mid-year review. This

meeting took place in London, while Mr. Yang was in town for Alcentra’s August management

committee meeting. Despite no material change in Mr. Yang’s performance since the late July

review, at this second August review, Mr. Forbes-Nixon informed Mr. Yang that he would

formally be receiving a “Below Expectations” mid-year rating. Mr. Forbes-Nixon cited as a reason

for this rating the supposed failure of Mr. Yang to hit his year-end targets by August. As Mr. Yang

pointed out to Mr. Forbes-Nixon during their meeting, it was improper to expect Mr. Yang to have

met all of his year-end targets by August, four months before the end of the performance year. As

another reason for the rating, Mr. Forbes-Nixon cited a new ratings system recently adopted by

BNY Mellon, which he told Mr. Yang meant that all employees would be rated on a more critical




                                               -33-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 34 of 61




scale. However, Mr. Yang pointed out that other employees, including those who reported to

Mr. Yang, who similarly had not (entirely reasonably, given the mid-year date) completed all of

their goals for the year, were not rated “Below Expectations,” even though the new ratings system

was in place. Additionally, BNY Mellon implemented the new ratings system in June. Because

the new system was already in place when Mr. Forbes-Nixon gave Mr. Yang his July mid-year

review, Mr. Forbes-Nixon’s decision to blame the August rating on the new system made no sense.

When Mr. Yang asked Mr. Forbes-Nixon where he could improve, Mr. Forbes-Nixon did not offer

constructive feedback. Instead, Mr. Forbes-Nixon dismissed the importance of the review, telling

Mr. Yang not to worry about it. He also reiterated that Mr. Yang’s rating was a function of the

new, more stringent ratings curve for BNY Mellon employees. Mr. Yang did not receive written

documentation of this mid-year rating until a few weeks later, after he reported his concerns to

BNY Mellon’s Counsel for the Stira Fund.

       112.   After Mr. Yang reported his concerns to BNY Mellon’s Counsel for the Stira Fund

later in August 2018, Mr. Forbes-Nixon impeded Mr. Yang from meeting his non-fundraising

goals. As a manager himself who had, in the past, rated a report “Below Expectations,” Mr. Yang

was aware of the company protocol which requires managers to provide specific guidance for

improvement. Contrary to this BNY Mellon policy, Mr. Forbes-Nixon did not offer a plan to assist

Mr. Yang in improving his rating. Instead, Mr. Forbes-Nixon actively worked to undermine

Mr. Yang’s goals. For example, one of Mr. Yang’s non-fundraising year-end goals was to improve

customer relationship management (“CRM”) and to increase the number of CRM reports sent to

Mr. Forbes-Nixon. Despite Mr. Yang’s improvements to, and increase in, the number of reports

generated, Mr. Forbes-Nixon refused to respond to emails discussing the CRM project or to

confirm that the reports were to his satisfaction. Nor did Mr. Forbes Nixon respond to Mr. Yang’s




                                              -34-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 35 of 61




own detailed self-evaluation with feedback. Notwithstanding this lack of engagement or support

by Mr. Forbes-Nixon, Mr. Yang nevertheless ended his year strong, having achieved or exceeded

almost all of his fundraising goals and other professional goals. Despite Mr. Yang’s efforts and

strong performance, Mr. Forbes-Nixon still gave him an overall negative performance rating at

year end.

       113.   Third, Defendants further retaliated against Mr. Yang by lowering his

compensation. Per the terms of Mr. Yang’s March 8, 2013 offer letter from BNY Mellon and

Alcentra NY, he was entitled to a base salary and annual performance-based discretionary bonuses

pursuant to the LTIP. Mr. Yang’s year-end compensation was largely made up by incentive

compensation, rather than base salary, and tied to his year-end performance review. Between 2013

and 2018, Mr. Yang had consistently received multi-million dollar awards, in recognition of his

successes on behalf of Alcentra. As a result of Mr. Forbes-Nixon’s decision to rate him “Below

Expectations” based on pretextual email violations and in retaliation for his reporting activity,

Defendants slashed the incentive compensation he was slated to receive in 2018 by eighty percent

as compared to prior years. Further, when Defendants unlawfully terminated Mr. Yang in January

2019, they also withheld even this reduced 2018 incentive compensation.

H.     Defendants’ Unlawful Termination of Mr. Yang and Fabrication of Purported Cause

       114.   After enduring five months of a hostile work environment, on January 14, 2019,

Defendants terminated Mr. Yang based on pretextual violations of BNY Mellon’s email policies.

The emails relied on by Mr. Forbes-Nixon to terminate Mr. Yang were entirely inconsequential

and were neither intended to, nor caused, any harm to Defendants.

                                        The First Email

       115.   The first alleged email violation occurred in April 2018 when Mr. Yang emailed a

BNY Mellon employee who was placed on “garden leave.” Between announcing his departure to


                                              -35-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 36 of 61




join a competitor firm and actually departing BNY Mellon, this employee downloaded the entirety

of the contents of his Microsoft Outlook, including contacts and calendar events. Because this

employee reported directly to Mr. Yang, BNY Mellon’s Data Loss Prevention (“DLP”) team

directed Mr. Yang to contact his former report and advise him that DLP was aware of the data

breach, would be in touch, and that he was in violation of the Company’s separation agreement.

        116.     Although this individual on garden leave was still a BNY Mellon employee and

still on the company payroll, he was no longer physically present in the office and no longer had

access to his BNY Mellon email account or company-issued electronic devices. As a result, Mr.

Yang was forced to email his former report’s personal email account to comply with DLP’s

directives.

        117.     Upon information and belief, despite downloading his contact list and leaving BNY

Mellon to work for a direct competitor, the employee on garden leave was not subjected to any

discipline. Rather, he was only required to sign a certification attesting to the destruction and/or

deletion of all confidential, proprietary, or sensitive BNY Mellon information. The employee on

garden leave did not forfeit any vested incentive compensation, nor did he incur a financial penalty.

BNY Mellon did not pursue subsequent legal action against him.

        118.     DLP did not seek a meeting with Mr. Yang following Mr. Yang’s email to his

former report.

                                        The Second Email

        119.     The second alleged email violation occurred on or about August 29 or 30, 2018.

Mr. Yang, while traveling on business, sent a presentation he was working on involving the Stira

Fund to his personal email address because it could not be accessed on his work phone or iPad.

The presentation at issue was Stira Adviser’s answers to Alcentra’s requests for information sent

following the August 23 Board meeting.          Stira Fund requested that Mr. Yang review the


                                                -36-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 37 of 61




presentation before it was sent to Mr. Forbes-Nixon. In turn, Mr. Forbes-Nixon was pressuring

Mr. Yang to finalize the presentation and to provide him with rapid responses to his follow-up

questions.

       120.    Additionally, Mr. Yang was experiencing technical difficulties with BNY Mellon’s

remote access Citrix system. The remote access system was incompatible with Mr. Yang’s

personal iPad and the iPad which BNY Mellon had provided to him. Additionally, the software

used to create the Stira Fund’s presentation was not compatible with Mr. Yang’s iPad. Instead,

the presentation needed to be reviewed on a desktop computer.

       121.    Given that Mr. Forbes-Nixon was pressuring Mr. Yang to review the presentation

in advance of the joint meeting scheduled for September 6, Mr. Yang sent a copy of the

presentation to his personal email account and accessed it in the business center of the hotel where

he was staying.

       122.    DLP did not seek a meeting with Mr. Yang as a result of sending a copy of the

presentation to his personal email account for business purposes. It was not until November 2018

that BNY Mellon notified Mr. Yang that his sending of the presentation to his personal email

account violated BNY Mellon’s email policy.

       123.    Mr. Yang did not share the presentation with any unauthorized parties, nor did

working on the presentation at Mr. Forbes-Nixon’s direction cause harm to BNY Mellon’s

business or reputation. To the contrary, Mr. Yang’s efforts resulted in his efficient transmission

of information Mr. Forbes-Nixon needed, particularly given the pressing deadline he set.

Moreover, to ensure that future technical difficulties would not impair his ability to work,

Mr. Yang invested in new desktop and laptop computers, which he configured for use with BNY




                                               -37-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 38 of 61




Mellon’s remote access system. BNY Mellon never reimbursed Mr. Yang for the costs of these

new computers.

                                       The Third Email

       124.   It was not until Mr. Yang inadvertently forwarded an attachment to his wife on

November 27, 2018, that Mr. Forbes-Nixon seized on the prior two emails to justify terminating

Mr. Yang.

       125.   In November 2018, Mr. Yang received an email announcing that Alcentra entities

had broken records for fundraising. Mr. Yang was eager and proud to share the good news with

his wife, who did not work. Without realizing that the congratulatory email contained an

attachment with Alcentra NY’s client names, Mr. Yang forwarded the email to his wife. Neither

the email nor the attachment was shared with anyone other than Mr. Yang’s wife.

       126.   DLP flagged that Mr. Yang had shared the attachment containing a list of Alcentra

NY’s clients. DLP then notified Mr. Forbes-Nixon of this fact on November 29, 2018 and

followed up with him on December 4, 2018. In its email, DLP noted that “[a]s this is Mr. Yang’s

third violation, Human Resources may be notified if there is another incident report filed.” DLP

also asked Mr. Forbes-Nixon to review the email and attachment which Mr. Yang had sent, advise

if they were “deemed sensitive and/or confidential information,” and share with DLP any other

concerns he may have. Mr. Forbes-Nixon initially did not respond to DLP’s November 29 email,

prompting DLP to send him a second email on December 4.

       127.   On December 4, 2018, Mr. Forbes-Nixon contacted Mr. Yang regarding the email

but made no mention of any attachment. Without understanding the context of Mr. Forbes-Nixon’s

email, Mr. Yang thought he was being criticized for merely sending a generic congratulatory email

to his wife. Mr. Yang learned that he had sent an attachment externally only when DLP made him

aware of that fact during an investigation into the matter.      Upon learning this, Mr. Yang


                                              -38-
          Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 39 of 61




immediately instructed his wife to delete the email and confirmed the deletion to Mr. Forbes-

Nixon.

          128.   DLP team routinely monitors emails sent external to the BNY Mellon network, and

will notify an employee’s supervisor of emails sent externally. Upon information and belief, DLP

does not have the authority to terminate employees. Such decisions are at the discretion of the

employee’s supervisor, who can act upon the recommendation of DLP or ignore it. Here,

Mr. Forbes-Nixon exercised his discretion and terminated Mr. Yang, allegedly “for cause” on

January 14, 2019.

          129.   During Mr. Yang’s termination meeting, BNY Mellon’s then-head of Human

Resources admitted that everybody occasionally sends email to their personal email address. She

also told Mr. Yang that she disagreed with the determination to terminate him for the email

violations. Mr. Yang noted in the meeting that other BNY Mellon employees had committed far

more significant violations of company email policy without being disciplined, let alone

terminated.

          130.   For example, in Mr. Yang’s capacity as FINRA Supervisor, he routinely reviewed

emails sent by BNY Mellon employees that constituted violations of FINRA. Mr. Yang was aware

of instances where employees had over ten BNY Mellon/FINRA email infractions in a single

month. Upon information and belief, these employees were not terminated by BNY Mellon as a

result.

          131.   Further, during one of Mr. Yang’s monthly meetings with the Head of U.S.

Compliance, he raised the fact that Mr. Yang had a few email violations. The Head of U.S.

Compliance acknowledged that the bank’s email policy was frequently violated and that

employees routinely emailed work documents to their personal email accounts in order to work




                                               -39-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 40 of 61




remotely. He also observed that email policy violations that also constituted violations of FINRA

regulations (unlike Mr. Yang’s) were taken more seriously by the bank than email policy violations

that did not run afoul of FINRA (like Mr. Yang sending work documents to his personal email

account in order to work while at home or traveling for business).

       132.    At no time did Mr. Yang’s conduct cause harm to Defendants’ business or

reputation. Further, Mr. Yang’s conduct lacked any malicious intent. Upon information and

belief, BNY Mellon has not terminated employees for violations of its email policies when there

has been no harm to BNY Mellon’s business, or when the employee’s actions were done in

furtherance of their job responsibilities and not intended to harm the company.

I.     Mr. Yang Suffers Economic and Emotional Harm as a Result of Defendants’
       Unlawful Retaliation and Termination

       133.    Defendants’ unlawful retaliation against and termination of Mr. Yang has caused

him significant economic and emotional damages.

                                        Economic Harm

       134.    Defendants have denied Mr. Yang both performance-based incentive compensation

and deferred compensation, including for restricted units and options that would have vested but

for Defendants’ unlawful retaliation against Mr. Yang. Forfeiture of Mr. Yang’s deferred and

incentive compensation by virtue of his termination for purported cause constitutes further ongoing

retaliation against Mr. Yang for reporting his good-faith concerns.

                                     Incentive Compensation

       135.    As a senior-level employee at Alcentra, a portion of Mr. Yang’s compensation was

paid out as restricted units pursuant to Award Agreements governed by the Alcentra NY LLC U.S.

Long Term Incentive Plan (defined above as the “LTIP”). Mr. Yang also received units subject to

option pursuant to the LTIP.



                                               -40-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 41 of 61




        136.   Section 3.1(a) of the Award Agreement granting Mr. Yang restricted units sets forth

the three-year vesting period for such units:

        Vesting; Settlement. Subject to Sections 3.1(c), 3.2 and 4.6 of this Agreement, if
        you remain continuously employed by [Alcentra NY], Alcentra UK or any other
        Company Group Member8 through the close of business on the third anniversary of
        the Grant Date, the Restricted Units shall vest in full and no longer be subject to
        forfeiture on the date of such anniversary.

        137.   In addition, Section 3.1(a) of the Award Agreement granting Mr. Yang units subject

to option sets forth the three-year vesting period for such units:

        Vesting. Subject to Sections 3.1(e), 3.2 and 4.6 of this Agreement, if you remain
        continuously employed by [Alcentra NY], Alcentra UK or any other Company
        Group Member through the close of business on the third anniversary of the Grant
        Date, the Option shall vest in full and no longer be subject to forfeiture on the date
        of such third anniversary.

        138.   On June 30, 2017, Mr. Yang was awarded 163,194 Alcentra units, each consisting

of one restricted Class B Unit of Alcentra NY and one restricted stock unit with respect to a UK

Share of Alcentra Limited. Also on June 30, 2017, Mr. Yang received 1,750,000 Alcentra Units

subject to option, consisting of one Class B Unit Alcentra NY and one UK Share of Alcentra

Limited.

        139.   The restricted units and the options vested on March 7, 2020, or would have vested

on March 7, 2020 but for Defendants’ withholding of the units awarded in violation of the LTIP

and applicable law.

        140.   The LTIP does not permit Alcentra NY to cancel Mr. Yang’s units in these

circumstances. Section 2.6 of the LTIP, titled “Forfeiture and Repayment,” does not provide for

forfeiture in these circumstances. Section 2.6 permits Alcentra NY to cancel units when an

employee has “engaged in conduct materially adverse to the interests of the Company Group in


    8
        The LTIP does not define the terms “Company Group” or “Company Group Member.”


                                                -41-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 42 of 61




breach of [his or her] duties to the Company Group.” Mr. Yang has not engaged in such conduct,

nor did Defendants make such a finding in order to find Mr. Yang forfeited those units. Indeed,

the first two emails that allegedly violated BNY Mellon’s email policy were sent at the direction

of BNY Mellon and/or to advance the interests of BNY Mellon’s business.                   Mr. Yang

inadvertently sending the third email to his wife, who subsequently deleted it, was not a “material”

event, nor was such action adverse to the interests of Defendants BNY Mellon, Alcentra NY,

and/or Alcentra Limited. Accordingly, Mr. Yang is entitled to the vested units.

       141.    In addition, Mr. Yang’s units would have vested but for Defendants’ unlawful

termination of Mr. Yang in violation of the terms of the Award Agreements.

       142.    Section 3.1(d) of the Award Agreements governed by the LTIP, titled “Forfeiture

upon Termination of Employment,” does not provide for forfeiture upon termination of

employment where, as here, such termination was in retaliation for protected conduct. Section

3.1(d) provides for forfeiture except as “prohibited by local law.”

                                     Deferred Compensation

       143.    Mr. Yang also participated in the Alcentra Limited and Alcentra NY LLC Long-

Term Incentive Cash Award Plan (defined above as the “Cash Plan”), a component of the LTIP.

       144.    Section 1.1(b) of the Cash Plan specifies the employees eligible to participate in the

Cash Plan:

       [I]n the case of any employee other than the CEO of [Alcentra NY], the CEO of
       [Alcentra NY] shall designate which Employees are eligible to receive awards
       under this Plan for such Plan Year.

       145.    A portion of Mr. Yang’s compensation for work already performed was credited

annually each March 1 following the grant of an award under the Cash Plan, which was subject to

a three-year vesting period. Specifically, Section 2.4 of the Cash Plan provides that:




                                                -42-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 43 of 61




       Each participant shall become 100% vested in that portion of his or her
       Measurement Account attributable to an Award Amount on the third anniversary
       of the Grant Date (with respect to each such Award Amount, its “Determination
       Date”) provided s/he on such date is, and has continuously been through the vesting
       period, an Employee.

       146.    On March 1 of 2016, 2017, and 2018, a portion of Mr. Yang’s compensation for

services already performed was deferred pursuant to the Cash Plan. Defendants terminated

Mr. Yang a mere two months before his first payment was to vest on March 1, 2019.

       147.    The awards granted on each of March 1, 2016 and 2017 vested on March 1, 2019

and March 1, 2020, respectively, or would have vested on these dates but for Defendants’

withholding of the units in violation of the terms of the LTIP and Defendants’ unlawful termination

of Mr. Yang.

       148.    Defendants have wrongfully adopted the position that because Mr. Yang was

terminated for purported cause, he is not entitled to the vested awards. However, the Cash Plan

does not permit Alcentra NY to cancel Mr. Yang’s awards in these circumstances.

       149.    Section 3.3 of the Cash Plan, which describes how a Participant may forfeit his or

her awards in the Plan, permits BNY Mellon to reduce a Participant’s awards if the Participant

“has engaged in fraud or conduct that directly or indirectly causes or contributes to any financial

restatements or irregularities of [Alcentra NY].” Here, there is no claim that Mr. Yang has

engaged in any such fraud or conduct. In fact, the purported email policy violations fall far short

of this standard for the same reasons discussed above.

       150.    In addition, although Mr. Yang’s termination was purportedly based on email

policy violations, this was transparent pretext for Defendants’ unlawful retaliation. The Cash Plan

does not provide for forfeiture upon termination of employment where, as here, such termination

was in retaliation for protected conduct and prohibited by law.

       151.    Accordingly, Mr. Yang is entitled to the vested awards.


                                               -43-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 44 of 61




                                        Emotional Distress

       152.      Defendants’ conduct toward Mr. Yang has also caused him to suffer emotional

distress and reputational injury. Mr. Yang, in addition to providing for his immediate family, also

furnishes financial support to his extended family.       Despite actively and earnestly seeking

alternative employment, Mr. Yang has been unsuccessful to date. The seizure of Mr. Yang’s

compensation by Defendants BNY Mellon, Alcentra NY, and Alcentra Limited has prevented him

from providing that necessary support, which has placed both Mr. Yang and those who depend

upon him under considerable stress. Further, the stresses of the past nearly two years as a result

of Defendants’ unlawful and retaliatory conduct have caused Mr. Yang to suffer physically.

       153.      Moreover, Mr. Yang’s efforts to find alternative employment have been

complicated by the nature of his departure from Defendants. Based on the retaliation that

Mr. Yang has suffered, and the purported cause that Defendants have used to justify Mr. Yang’s

termination, Mr. Yang cannot rely on Defendants to provide an accurate reference regarding

Mr. Yang to prospective employers. Further, during the pendency of the OSHA proceedings

against Defendants, Mr. Yang has been hesitant to discuss the true circumstances surrounding his

departure from Defendants with prospective employers, and Mr. Yang believes that prospective

employers may be suspicious regarding the reasons for Mr. Yang’s sudden unemployment.

                                   FIRST CAUSE OF ACTION

                For Violations of Section 806 of Sarbanes-Oxley, 18 U.S.C. § 1514A
                    Against BNY Mellon, Alcentra NY, and Alcentra Limited

       154.      Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.




                                                -44-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 45 of 61




        155.     This cause of action is brought by Mr. Yang against Defendants BNY Mellon,

Alcentra NY, and Alcentra Limited for violations of Section 806 of Sarbanes-Oxley, 18 U.S.C.

§ 1514A.

        156.     BNY Mellon is a publicly traded company, the securities of which are registered

under Section 12 of the Securities Exchange Act of 1934, within the meaning of 18 U.S.C.

§ 1514A. BNY Mellon is required to file reports under Section 15(d) of the Securities Exchange

Act of 1934, within the meaning of 18 U.S.C. § 1514A.

        157.     Alcentra NY is a wholly-owned subsidiary of BNY Alcentra Group, whose

financial information is included in the consolidated financial statements of BNY Mellon. At all

relevant times, Alcentra NY was acting as an agent and contractor of BNY Mellon, within the

meaning of 18 U.S.C. § 1514A.

        158.     Alcentra NY is an investment adviser regulated by the Investment Advisers Act of

1940. As an investment adviser, Alcentra NY must comply with all the requirements of that

statute, and its rules and regulations, including that it act in accordance with its fiduciary

obligations to its clients, and must act in good faith and in the best interests of its clients. Alcentra

NY was prohibited from engaging in any “act, practice, or course of business which is fraudulent,

deceptive, or manipulative.” See 15 U.S.C § 80b-6. When Alcentra NY serves as an adviser to a

pooled investment vehicle, Alcentra NY is also subject to 17 C.F.R. § 275.206(4)–8, which

prohibits investment advisers from making materially false or misleading statements or omissions

regarding investment strategies the pooled investment vehicle will pursue and practices the adviser

follows in the operation of its advisory business such as how the adviser allocates investment

opportunities.




                                                  -45-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 46 of 61




       159.   Alcentra Limited is a wholly-owned subsidiary of BNY Alcentra Group, whose

financial information is included in the consolidated financial statements of BNY Mellon. At all

relevant times, Alcentra Limited was acting as an agent and contractor of BNY Mellon, within the

meaning of 18 U.S.C. § 1514A.

       160.   At all relevant times, Mr. Yang was an employee of Defendants BNY Mellon,

Alcentra NY, and Alcentra Limited.

       161.   Mr. Yang engaged in a protected activity within the meaning of 18 U.S.C. § 1514A

by reporting that Alcentra’s management committee had issued a directive ordering the immediate

resignation of Alcentra NY as subadvisor to the Stira Fund.

       162.   Mr. Yang was reasonably concerned that Defendants’ conduct would violate

Section 206 of the Investment Advisors Act of 1940 by breaching Alcentra NY’s non-waivable

fiduciary duties of care and loyalty; Rule 206(4)-8 by rendering statements made to Stira Fund’s

investors regarding the fund’s investment strategy and Alcentra NY’s advisory operations

materially misleading; and subject Alcentra NY to regulatory penalties under 15 U.S.C. § 80b-3(e)

for inducing or procuring a violation of Section 77 of the Securities Exchange Act requiring the

Stira Fund to amend or supplement a prospectus to reflect any post-effective developments.

       163.   Mr. Yang believed Alcentra NY’s immediate resignation as a subadvisor to the

Stira Fund constituted precisely the type of fraudulent, deceptive, or manipulative conduct

Sarbanes-Oxley prohibits. See 15 U.S.C § 80b-6.

       164.   Mr. Yang was aware of prior conduct involving the same members of the Alcentra

management committee who issued the August 21, 2018 directive, which violated or was not in

compliance with the Investment Companies Act of 1940. Mr. Yang believed that the August 21,

2018 directive was part of a pattern of non-compliance by the London-based members of the




                                              -46-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 47 of 61




committee who were unfamiliar with U.S. securities laws. Mr. Yang further believed that

additional training and/or guidance was necessary to prevent a breach of Alcentra NY’s fiduciary

duties, to correct material misrepresentations in a prospectus regarding Alcentra NY’s conduct as

advisor and the investment strategies pursued by the Stira Fund, and to guard against future

violations.

       165.    Mr. Yang provided information to BNY Mellon’s Counsel for the Stira Fund and

Alcentra NY’s Head of Compliance to assist in an investigation regarding this conduct. Mr. Yang

reported to individuals within BNY Mellon and Alcentra who had supervisory authority over

Mr. Yang and/or the authority to investigate, discover, or terminate misconduct.

       166.    As a direct result of the information that Mr. Yang provided to BNY Mellon

Counsel for the Stira Fund and the Head of Compliance for Alcentra NY, Defendants, acting

through agents, including the CEO of Alcentra, harassed Mr. Yang, discriminated against

Mr. Yang in the conditions of his employment, subjected Mr. Yang to a hostile work environment,

took adverse employment actions against Mr. Yang, and ultimately wrongfully terminated

Mr. Yang in January 2019, in retaliation for his reporting of Defendants’ plan up the chain of

command to BNY Mellon’s Counsel for the Stira Fund and the Head of U.S. Compliance at

Alcentra NY.

       167.    Defendants BNY Mellon, Alcentra NY, and Alcentra Limited are vicariously liable

for the actions of its employees, including those of the CEO of Alcentra.

       168.    The circumstances surrounding Mr. Yang’s termination show that his protected

activity was the reason for the CEO’s decision to terminate Mr. Yang’s employment with

Defendants BNY Mellon, Alcentra NY, and Alcentra Limited.




                                               -47-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 48 of 61




       169.    The harassment suffered by Mr. Yang, as stated above, perpetrated by Defendants

was a direct violation of Section 806 of Sarbanes-Oxley.

       170.    As a direct and proximate result of Defendant BNY Mellon, Alcentra NY, and

Alcentra Limited’s retaliatory conduct, Mr. Yang has suffered and continues to suffer significant

economic damages, including but not limited to loss of his incentive and deferred compensation,

emotional harm, and reputational injuries.

       171.    By virtue of the conduct alleged herein, Defendants BNY Mellon, Alcentra NY,

and Alcentra Limited have violated Section 806 of Sarbanes-Oxley, and are liable to Mr. Yang for

damages in an amount to be determined at trial.

       172.    Mr. Yang requests back pay, calculated based upon his base salary, as set forth in

the March 8, 2013 offer letter, together with his historical annual bonus while employed by

Defendants, of at least $4.8 million, and including the restoration of his incentive and deferred

compensation of at least $4.2 million pursuant to the LTIP and Cash Plan, to which Defendants

Alcentra NY and Alcentra Limited are parties.

       173.    Upon information and belief, Mr. Yang does not believe he can return to work for

Defendants under the circumstances. Based on Defendants’ unlawful retaliation against Mr. Yang,

and the concern that Defendants will not provide a favorable reference on Mr. Yang’s behalf to

prospective employers, Mr. Yang’s successful decades-long career at the senior-executive level

has come to a standstill. There are few alternative positions available in the industry commensurate

with the seniority and compensation level Mr. Yang had while employed by Defendants. Despite

his good faith and wide-ranging efforts to secure comparable employment, Mr. Yang has been

unsuccessful in finding another suitable position.




                                                -48-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 49 of 61




       174.     Mr. Yang requests a “make whole” remedy of at least $7 million that includes a

continuation of his income at his base salary, as set forth in the March 8, 2013 offer letter, together

with his historical annual bonus, along with the value of the fringe benefits provided during his

employment by Defendants calculated to his expected retirement age of 65.

       175.     Mr. Yang also seeks special damages for injury to his health and reputation,

including but not limited to reimbursement for pain and suffering, as well as payment of all

associated attorneys’ fees and costs as also called for by Section 806 of Sarbanes Oxley.

                                 SECOND CAUSE OF ACTION

         For Breach of the Offer Letter Against BNY Mellon and Alcentra NY LLC

       176.     Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

       177.     Mr. Yang entered into the valid and enforceable offer letter with BNY Mellon

Alcentra NY on March 8, 2013, pursuant to which Mr. Yang agreed to render services to BNY

Mellon and Alcentra NY.

       178.     During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing

record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s

global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

       179.     Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his

efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.


                                                 -49-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 50 of 61




        180.   The March 8, 2013 offer letter provided that in exchange for Mr. Yang’s services,

his “compensation will be comprised of a base salary and an annual bonus award opportunity, of

which a portion will be awarded as long-term incentive.”

        181.   At the time Mr. Yang was hired, and from time to time, Mr. Yang was provided

with BNY Mellon’s Code of Conduct which provided that an employee, complying with the terms

of the Code of Conduct and reporting a suspected violation of the laws, would not be subject to

retaliation.

        182.   At all relevant times, BNY Mellon’s Employee Complaint Process policy protected

a BNY Mellon employee who “brought forward a concern” from “retaliation by any employee of

BNY Mellon.”

        183.   Mr. Yang agreed to and did fully and faithfully perform services in accordance with

the March 8, 2013 offer letter and with BNY Mellon’s Code of Conduct, including reporting his

good faith concerns in August 2018 that BNY Mellon/Alcentra NY employees were “about to do

something that violates the law.”

        184.   Defendants BNY Mellon and Alcentra NY, violated their agreement with Mr. Yang

by failing to adhere to the language of the Code of Conduct and the Employee Complaint Process

Policy which provided that employees, such as Mr. Yang, would not be retaliated against for

reporting in good faith suspected and imminent violations of the law.

        185.   As a result of Mr. Yang’s reporting about imminent violations of law—which was

required of him under the Code of Conduct—Defendants subjected Mr. Yang to a hostile work

environment, ultimately terminating him.

        186.   Defendants’ retaliatory conduct, which violated the terms of the Code of Conduct

and the Employee Complaint Process, deprived Mr. Yang of his rights to receive benefits under




                                              -50-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 51 of 61




the terms of the offer letter, which included deferred and incentive compensation already awarded

to him in the form of restricted stock units and options under the LTIP and Cash Plan.

       187.     Specifically, the value of units and options awarded to Mr. Yang is at least $4.2

million, which would have vested but for Defendants’ retaliatory conduct.

       188.     As a direct and proximate result of Defendants’ retaliatory conduct, Mr. Yang has

suffered damages, including but not limited to deferred and incentive compensation units which

would have vested but for Defendants’ retaliatory actions.

                                 THIRD CAUSE OF ACTION

          For Breach of the Alcentra NY LLC Long-Term Incentive Plan (“LTIP”)
                     Against Alcentra NY LLC and Alcentra Limited

       189.     Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

       190.     Mr. Yang entered into the valid and enforceable LTIP with Alcentra NY and

Alcentra Limited, pursuant to which Mr. Yang agreed to provide services to Alcentra NY and

Alcentra Limited.

       191.     During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing

record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s

global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

       192.     Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his




                                               -51-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 52 of 61




efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.

       193.    As a senior-level employee, a portion of Mr. Yang’s compensation was paid out as

units pursuant to the LTIP. Under the LTIP, as part of his compensation, Mr. Yang was awarded

restricted units and options in Alcentra NY and Alcentra Limited. According to Section 3.1(a) of

the Award Agreements under the LTIP, the restricted units and units subject to option granted

under this agreement are subject to a three-year vesting period.

       194.    On June 30, 2017, Mr. Yang was awarded 163,194 Alcentra Units, each consisting

of one restricted Class B Unit of Alcentra NY and one restricted stock unit with respect to a UK

Share of Alcentra Limited. Also on June 30, 2017, Mr. Yang received 1,750,000 Alcentra Units

subject to option, consisting of one Class B Unit Alcentra NY LLC and one UK Share of Alcentra

Limited. Both the restricted units and the options vested on March 7, 2020, or would have vested

on March 7, 2020 but for Defendants’ unlawful termination of Mr. Yang.

       195.    Alcentra NY and Alcentra Limited breached their contractual obligations by

holding that Mr. Yang has forfeited his units and withholding the units which have since vested.

       196.    First, Mr. Yang’s conduct did not trigger the forfeiture provisions of the LTIP.

Section 2.6 of the LTIP permits Alcentra NY to cancel units when an employee has “engaged in

conduct materially adverse to the interests of the Company Group in breach of [his or her] duties

to the Company Group.” The first two emails that allegedly violated BNY Mellon’s email policy

were sent at the direction of BNY Mellon and/or to advance the interests of BNY Mellon’s

business. Mr. Yang inadvertently sending the third email to his wife, who subsequently deleted it,

was not a “material” event, nor was such action adverse to the interests of Defendants BNY




                                               -52-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 53 of 61




Mellon, Alcentra NY, and/or Alcentra Limited. Nor did Defendants issue such a finding of

“materiality.”

       197.      Second, section 3.1(b) of the Award Agreements issued under the LTIP, titled

“Forfeiture upon Termination of Employment,” provides that all unvested units shall immediately

be forfeited “except…as prohibited by local law.”

       198.      The LTIP does not provide for forfeiture upon termination of employment where,

as here, such termination was in retaliation for protected conduct and prohibited by law.

       199.      As discussed above, Defendants terminated Mr. Yang in retaliation for reporting,

which is protected activity under Section 806 of Sarbanes-Oxley, or prohibited by law.

       200.      As a direct and proximate result of Alcentra NY and Alcentra Limited’s breaches

of the LTIP, Mr. Yang has suffered economic harm.

       201.      Mr. Yang has suffered damages of at least $4.2 million as a result of Alcentra NY

and Alcentra Limited’s combined breaches of the LTIP and Cash Plan, discussed below.

                                 FOURTH CAUSE OF ACTION

 For Breach of the Alcentra Limited & Alcentra NY LLC U.S. Long-Term Incentive Cash
     Award Plan (the “Cash Plan”) Against Alcentra NY LLC and Alcentra Limited

       202.      Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

       203.      As a senior executive, Mr. Yang entered into the valid and enforceable Cash Plan

with Alcentra NY and Alcentra Limited, pursuant to which Mr. Yang agreed to render services to

Alcentra NY and Alcentra Limited. The Cash Plan, which is a component of LTIP, governs

deferred compensation for the CEO of Alcentra NY and any employees designated by the CEO.

       204.      During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing



                                                -53-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 54 of 61




record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s

global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

       205.    Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his

efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.

       206.    Under the Cash Plan, a portion of Mr. Yang’s annual compensation for work

already performed was deferred with a three-year vesting schedule.

       207.    A portion of Mr. Yang’s compensation was credited each March 1 following the

grant of an award under the Cash Plan, which was subject to a three-year vesting period.

Specifically, Section 2.3 of the Cash Plan provides that:

       Each participant shall become 100% vested in that portion of his or her
       Measurement Account attributable to an Award Amount on the third anniversary
       of the Grant Date (with respect to each such Award Amount, its “Determination
       Date”) provided s/he on such date is, and has continuously been through the vesting
       period, an Employee.

       208.    On March 1 of 2016, 2017, and 2018, a portion of Mr. Yang’s compensation was

deferred pursuant to the Cash Plan. Defendants terminated Mr. Yang a mere two months before

his first award was to vest on March 1, 2019. The awards granted on each of March 1, 2016 and

2017 vested on March 1, 2019 and March 1, 2020, respectively, or would have vested on these

dates but for Defendants’ unlawful termination of Mr. Yang. Upon information and belief, the

deferred compensation owed Mr. Yang, which has vested, is worth millions.

       209.    Alcentra NY and Alcentra Limited breached their contractual obligations by

holding that Mr. Yang has forfeited his units and withholding the units which have since vested.


                                               -54-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 55 of 61




       210.    First, Defendants have wrongfully adopted the position that because Mr. Yang was

terminated for purported cause, he is not entitled to the awards that have vested, nor is he entitled

to information provided to investors to properly value the worth of the compensation he is due.

The Cash Plan does not permit Alcentra NY to cancel Mr. Yang’s awards in these circumstances.

As discussed above, although Mr. Yang’s termination was purportedly based on email policy

violations, this was transparent pretext for Defendants’ unlawful retaliation.

       211.    The Cash Plan does not provide for forfeiture upon termination of employment

where, as here, such termination was in retaliation for protected conduct and prohibited by law.

       212.    As discussed above, Defendants terminated Mr. Yang in retaliation for reporting,

which is protected activity under Section 806 of Sarbanes-Oxley, or prohibited by law.

       213.    Second, Mr. Yang’s conduct does not meet the standard set out in the Cash Plan

sufficient to forfeit his awards. Section 3.3 of the Cash Plan, which describes how a Participant

may forfeit his or her awards in the Plan, does permit BNY Mellon to reduce a Participant’s awards

if the Participant “has engaged in fraud or conduct that directly or indirectly causes or contributes

to any financial restatements or irregularities of [Alcentra NY].” Mr. Yang’s email policy

violations, the purported cause for his termination, consisted of two emails that were sent at the

direction of BNY Mellon and/or to advance the interests of BNY Mellon’s business, and a third

email inadvertently sent to his wife, who subsequently deleted it. Defendants have made no

allegations of fraud or contribution to financial restatements or irregularities with respect to these

emails, or with respect to any other conduct of Mr. Yang.

       214.    Accordingly, Mr. Yang is entitled to the vested awards.

       215.    As a direct and proximate result of Alcentra NY and Alcentra Limited’s breaches

of the Cash Plan, Mr. Yang has suffered economic harm.




                                                -55-
         Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 56 of 61




        216.     Mr. Yang has suffered damages of at least $4.2 million as a result of Alcentra NY

and Alcentra Limited’s combined breaches of the LTIP and Cash Plan.

                                   FIFTH CAUSE OF ACTION

  In the Alternative, For Breach of the Implied Covenant of Good Faith and Fair Dealing
                      Against Alcentra NY LLC and Alcentra Limited

        217.     Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

        218.     During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing

record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s

global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

        219.     Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his

efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.

        220.     Under New York law, every contract implies good faith and fair dealing between

the parties to it.

        221.     Where a contract contemplates the exercise of discretion by the parties, it includes

a promise not to act arbitrarily or irrationally in exercising that discretion.

        222.     The LTIP provides that the Alcentra Remuneration Committee has, among other

things, “the authority in its sole discretion from time to time…(iv) to interpret the Plan [and] (vii)




                                                  -56-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 57 of 61




to approve any acceleration or exceptions to the treatment of Awards upon termination of

employment pursuant to Section 3.4.”

       223.    Section 3.4 of the LTIP lists certain scenarios in which an employee who is

terminated does not forfeit unvested units.

       224.    Defendants are obligated to act reasonably, in good faith, and in compliance with

their other legal obligations in the exercise of their discretion to interpret the LTIP, which includes

whether to vest the units of an employee who is terminated.

       225.    Defendants have taken the position that an employee who is terminated but whose

conduct is not listed as triggering forfeiture under Section 2.6 (“Forfeiture”) of the LTIP

nevertheless forfeits any unvested units.

       226.    Mr. Yang’s conduct does not merit forfeiture as defined in the LTIP. Section 2.6

of the LTIP permits Alcentra NY to cancel units when an employee has “engaged in conduct

materially adverse to the interests of the Company Group in breach of [his or her] duties to the

Company Group.” The first two emails that allegedly violated BNY Mellon’s email policy were

sent at the direction of BNY Mellon and/or to advance the interests of BNY Mellon’s business.

Mr. Yang inadvertently sending the third email to his wife, who subsequently deleted it, was not a

“material” event, nor was such action adverse to the interests of Defendants BNY Mellon, Alcentra

NY, and/or Alcentra Limited.

       227.    Defendants did not make a finding that Mr. Yang’s conduct was “materially

adverse” to Defendants BNY Mellon, Alcentra NY, and/or Alcentra Limited.

       228.    Nor is Defendants’ interpretation in compliance with their other legal obligations

not to retaliate against an employee who is protected both under Section 806 of Sarbanes-Oxley

and BNY Mellon’s Code of Conduct.




                                                 -57-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 58 of 61




       229.     Defendants’ interpretation of the LTIP to withhold the entirety of Mr. Yang’s

unvested units is neither reasonable nor was made in good faith.

       230.     The value of Mr. Yang’s unvested units under the LTIP and Cash Plan is at least

$4.2 million.

       231.     Mr. Yang is entitled to the cash value of the units and options, which would have

vested but for Alcentra NY and Alcentra Limited’s illegal retaliation and termination of Mr. Yang,

and failure to use good faith in interpreting the terms of the LTIP and Cash Plan.

                                 SIXTH CAUSE OF ACTION

                         In the Alternative, For Unjust Enrichment
                       Against Alcentra NY LLC and Alcentra Limited

       232.     Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

       233.     During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing

record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s

global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

       234.     Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his

efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.

       235.     In exchange for Mr. Yang’s services rendered between 2016 and his termination on

January 14, 2019, Alcentra NY and Alcentra Limited withheld the majority of Mr. Yang’s



                                               -58-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 59 of 61




compensation. Instead, the majority of Mr. Yang’s compensation was in the form of restricted

stock units and options, subject to a three-year vesting schedule.

       236.     When Defendants terminated Mr. Yang on January 14, 2019, Defendants withheld

all compensation which had been awarded to Mr. Yang from 2016 onward in the form of restricted

stock units and options in exchange for his performance as an employee.

       237.     Alcentra NY and Alcentra Limited were enriched at Mr. Yang’s expense, as

Alcentra NY and Alcentra Limited received both the value of Mr. Yang’s services performed

between 2016 and 2019 and the value of the restricted stock units and options, which they have

withheld from Mr. Yang.

       238.     Allowing Alcentra NY and Alcentra Limited to retain the units and options which

would have vested but for their illegal retaliation and termination of Mr. Yang is against equity

and good conscience.

       239.     The value of Mr. Yang’s services to Alcentra NY and Alcentra Limited is at least

$4.2 million.

       240.     Mr. Yang is entitled to the cash value of the units and options which would have

vested but for Alcentra NY and Alcentra Limited’s illegal retaliation and termination of Mr. Yang.

                               SEVENTH CAUSE OF ACTION

 In the Alternative, For Quantum Meruit Against Alcentra NY LLC and Alcentra Limited

       241.     Mr. Yang repeats and realleges each and every allegation above as though fully set

forth herein.

       242.     During Mr. Yang’s employment with Defendants, Alcentra’s growth outstripped

both its historic performance and industry standards. Mr. Yang was responsible for securing

record investor capital commitments to Alcentra. Under Mr. Yang’s direction, the total assets

under management grew from approximately $15 billion to $40 billion. As a result, Alcentra’s


                                                -59-
        Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 60 of 61




global rankings among the largest fundraisers of private debt globally vaulted from twenty-fifth to

sixteenth, as reported by Private Debt Investor magazine.

       243.    Until 2018, Mr. Yang received year-end ratings of “Exceeded Expectations” or

“Achieved Expectations.” Mr. Forbes-Nixon repeatedly praised Mr. Yang’s work ethic, his

efforts, and the positive results Mr. Yang secured for Defendants. By the end of 2018, Mr. Yang

had largely met his goals and had a strong performance deserving of a positive rating.

       244.    Mr. Yang provided services to Alcentra NY and Alcentra Limited with the

understanding that payment would be remitted and not withheld arbitrarily or unreasonably.

       245.    Alcentra NY and Alcentra Limited knowingly accepted the services Mr. Yang

rendered.

       246.    The reasonable value of Mr. Yang’s services to Alcentra NY and Alcentra Limited

between 2016 and January 14, 2019 is at least $4.2 million.

       247.    Alcentra NY and Alcentra Limited have withheld all deferred and incentive

compensation which had been awarded to Mr. Yang from 2016 onward in the form of restricted

stock units and options awarded under the LTIP.

       248.    Mr. Yang is entitled to the value of the services he performed for Alcentra NY and

Alcentra Limited which Alcentra NY and Alcentra Limited have withheld from him.

                                    PRAYER FOR RELIEF

       WHEREFORE, Mr. Yang prays for relief and judgment as follows:

       A.      An order entering judgment in favor of Mr. Yang against Defendants;

       B.      An order awarding Mr. Yang back pay, reflecting bonuses and base pay of at least
               $4.8 million, deferred compensation of at least $4.2 million, raises, and benefits in
               an amount to be determined at trial together with pre- and post-judgment interest
               as may be provided by contract or law;

       C.      An order finding that reinstatement is not appropriate;



                                               -60-
     Case 1:20-cv-03179-AJN Document 26 Filed 07/13/20 Page 61 of 61




    D.     An order awarding Mr. Yang front pay of at least $7 million, together with pre- and
           post-judgment interest as may be provided by contract or law;

    E.     An order awarding special damages for Mr. Yang’s emotional distress and loss of
           reputation;

    F.     Pre-judgment and post-judgment interest on all amounts due;

    G.     An order awarding costs and expenses, as well as reasonable attorneys’ fees,
           incurred by Mr. Yang in this action to the fullest extent permitted by law;

    H.     An order requiring Defendants to refrain from any further violations of the
           whistleblower provisions of Sarbanes-Oxley; and

    I.     Such other relief, including equitable or injunctive relief, as is just and proper under
           the circumstances.


DATED:   New York, New York
         July 13, 2020                          QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP


                                                By: /s/ Peter E. Calamari
                                                    Peter E. Calamari
                                                    Manisha M. Sheth
                                                    Kimberly E. Carson
                                                    petercalamari@quinnemanuel.com
                                                    manishasheth@quinnemanuel.com
                                                    kimberlycarson@quinnemanuel.com

                                                51 Madison Avenue, 22nd Floor
                                                New York, New York 10010-1601
                                                (212) 849-7000
                                                Attorneys for Plaintiff John (“Jack”) Yang




                                            -61-
